Citation Nr: 1143465	
Decision Date: 11/28/11    Archive Date: 12/06/11

DOCKET NO.  00-00 201	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUES

1.  Whether new and material evidence has been submitted to reopen the claim of service connection for heart disability.

2.  Whether new and material evidence has been submitted to reopen the claim of service connection for liver disability.

3.  Whether new and material evidence has been submitted to reopen the claim of service connection for eye disability.

4.  Entitlement to service connection for arthritis of the hips.

5.  Entitlement to service connection for arthritis of the back.

6.  Entitlement to service connection for arthritis of the knees.

7.  Entitlement to service connection for a tendon condition.

8.  Entitlement to service connection for nerve damage to the neck.

9.  Entitlement to service connection for a sacral vertebral condition.

10.  Entitlement to service connection for muscle spasm.

11.  Entitlement to VA compensation benefits under the provisions of 38 U.S.C.A. § 1151 for residuals of a December 1996 fall at the Decatur, Georgia, VA Medical Center.

12.  Entitlement to an initial rating higher than 30 percent for posttraumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	Georgia Department of Veterans Services


ATTORNEY FOR THE BOARD

Robert J. Burriesci, Counsel


INTRODUCTION

The Veteran served on active duty from April 1969 to April 1975, including combat service in the Republic of Vietnam.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from rating decisions of a Department of Veterans Affairs (VA), Regional Office (RO).  These rating decisions denied the Veteran's application to reopen claims seeking service connection for heart, liver and eye disabilities; his claims seeking service connection for arthritis of the hips, back and knees, as well as for a tendon condition, muscle spasm, nerve damage to the neck, a sacral vertebrae condition, schizophrenia and breathing problems, to include as due to allergies; his claim seeking VA compensation benefits under the provisions of 38 U.S.C.A. § 1151 for residuals of a December 1996 fall at the Decatur, Georgia, VA Medical Center; and his claim for an initial rating higher than 30 percent for PTSD.

In June 2003 and May 2009, the Board remanded the claims for additional development.

The Board notes that the Veteran requested a hearing before a Veterans Law Judge of the Board at his local RO; however, the Veteran later withdrew this request in a letter dated in January 2009.

The Board notes that the Veteran filed a notice of disagreement with respect to claims of entitlement to service connection for schizophrenia and entitlement to service connection for breathing problems, including as a result of allergies.  In May 2009 the Board remanded these issues for the RO to issue the Veteran an SOC.  Subsequently, in July 2011 the RO issued the Veteran a Statement of the Case regarding these issues.  The Veteran did not file a substantive appeal regarding these issues and, therefore, the issues of entitlement to service connection for schizophrenia and entitlement to service connection for breathing problems, including as a result of allergies, are not before the Board for appellate review.

The issues of whether new and material evidence has been submitted to reopen the claim of service connection for heart disability; whether new and material evidence has been submitted to reopen the claim of service connection for liver disability; whether new and material evidence has been submitted to reopen the claim of service connection for eye disability; and entitlement to VA compensation benefits under the provisions of 38 U.S.C.A. § 1151 for residuals of a December 1996 fall at the Decatur, Georgia, VA Medical Center, are addressed in the REMAND portion of the decision below and are REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.



FINDINGS OF FACT

1.  The preponderance of the competent evidence is against a finding that any arthritis of the hips is related to service.

2.  The preponderance of the competent evidence is against a finding that any arthritis of the back is related to service.

3.  The preponderance of the competent evidence is against a finding that any arthritis of the knees is related to service.

4.  A tendon condition has not been shown.

5.  The preponderance of the competent evidence is against a finding that any nerve damage to the neck is related to service.

6.  The preponderance of the competent evidence is against a finding that any sacral vertebral condition is related to service.

7.  The preponderance of the competent evidence is against a finding that any muscle spasm disorder is related to service.

8.  During the entire period on appeal, with the exclusion of the period for which the Veteran was awarded a temporary total evaluation, the Veteran's PTSD manifested GAF scores predominantly between 50 and 60, representing moderate symptoms or moderate difficulty in social, occupational, or school functioning.

9.  During the entire period on appeal, the Veteran's PTSD manifested symptoms of nightmares, difficulty concentrating, isolation, irritability, sleeplessness, flashbacks, avoidance, depression, delusional thinking regarding his somatic complaints, isolated instances of audio and visual hallucinations, isolated instances of vague suicidal gestures and ideation, isolated instances of appearing disheveled, isolated instances of disjointed and at times illogical thoughts as well as poverty of thought in a few instances, isolated instances of tangential and sparse speech, and psychotic symptoms.

10.  During the period prior to November 7, 1996, the preponderance of the evidence shows that the Veteran's PTSD did not manifest severe impairment in his ability to establish and maintain effective or favorable relationships with people.

11.  During the period beginning November 7, 1996, the preponderance of the evidence reveals that the Veteran's PTSD did not manifest occupational and social impairment with deficiencies in most areas, including family relations, obsessional rituals that interfere with routine activities, intermittently illogical, obscure, or irrelevant speech, near continuous panic or depression affecting the ability to function independently, appropriately, and effectively, impaired impulse control, spacial disorientation, neglect of personal hygiene, or inability to establish and maintain effective relationships.


CONCLUSIONS OF LAW

1.  Arthritis of the hips was not incurred in service.  38 U.S.C.A. §§ 1110, 1131, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303 (2011).

2.  Arthritis of the back was not incurred in service.  38 U.S.C.A. §§ 1110, 1131, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303 (2011).

3.  Arthritis of the knees was not incurred in service.  38 U.S.C.A. §§ 1110, 1131, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303 (2011).

4.  A tendon condition was not incurred in service.  38 U.S.C.A. §§ 1110, 1131, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303 (2011).

5.  A nerve damage to the neck disability was not incurred in service.  38 U.S.C.A. §§ 1110, 1131, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303 (2011).

6.  A sacral vertebral condition was not incurred in service.  38 U.S.C.A. §§ 1110, 1131, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303 (2011).

7.  A muscle spasm disability was not incurred in service.  38 U.S.C.A. §§ 1110, 1131, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303 (2011).

8.  The criteria for an initial 50 percent disability rating, but no more, for PTSD have been met.  38 U.S.C.A. §§ 1155, 5103, 5107 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.321, 4.7, 4.130, Diagnostic Code 9411 (1996, 2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify and Assist

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), the VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2011).  

Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his or her representative, if any, of any information, and any medical or lay evidence, that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper notice from VA must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide in accordance with 38 C.F.R. § 3.159.  This notice must be provided prior to an initial unfavorable decision on a claim by the agency of original jurisdiction (AOJ).  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).  In addition, in Dingess v. Nicholson, 19 Vet. App. 473 (2006), the U.S. Court of Appeals for Veterans Claims (Court) held that, upon receipt of an application for a service-connection claim, 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) require VA to review the information and the evidence presented with the claim and to provide the claimant with notice of what information and evidence not previously provided, if any, will assist in substantiating, or is necessary to substantiate, each of the five elements of the claim, including notice of what is required to establish service connection and that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded.

Here, in regard to the Veteran's claims of entitlement to service connection, the duty to notify was not satisfied prior to the initial unfavorable decisions on the claims by the AOJ.  Under such circumstances, VA's duty to notify may not be "satisfied by various post-decisional communications from which a claimant might have been able to infer what evidence the VA found lacking in the claimant's presentation."  Rather, such notice errors may instead be cured by issuance of a fully compliant notice, followed by readjudication of the claim.  See Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006) (where notice was not provided prior to the AOJ's initial adjudication, this timing problem can be cured by the Board remanding for the issuance of a VCAA notice followed by readjudication of the claim by the AOJ) see also Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006) (the issuance of a fully compliant VCAA notification followed by readjudication of the claim, such as an SOC or SSOC, is sufficient to cure a timing defect).  

In this case, the VCAA duty to notify with regard to the Veteran's claims of entitlement to service connection was satisfied subsequent to the initial AOJ decisions by way of a letter sent to the appellant in August 2009 that fully addressed all notice elements.  The letter informed the appellant of what evidence was required to substantiate the claims and of the appellant's and VA's respective duties for obtaining evidence.  In addition, the letter informed the Veteran that a disability rating and an effective date for the award of benefits would be assigned if service connection was awarded.  Although the notice letter was not sent before the initial AOJ decisions in these matters, the Board finds that this error was not prejudicial to the appellant because the actions taken by VA after providing the notice have essentially cured the error in the timing of notice.  Not only has the appellant been afforded a meaningful opportunity to participate effectively in the processing of her or his claim and given ample time to respond, but the AOJ also readjudicated the case by way of a supplemental statement of the case issued in July 2011 after the notice was provided.  For these reasons, it is not prejudicial to the appellant for the Board to proceed to finally decide this appeal in regard to the issues of entitlement to service connection, as the timing error did not affect the essential fairness of the adjudication.  

Here, as to the claim of entitlement to an initial rating higher than 30 percent for PTSD the Veteran is challenging the initial evaluation assigned following the grant of service connection.  In Dingess, the Court held that in cases where service connection has been granted and an initial disability rating and effective date have been assigned, the typical service-connection claim has been more than substantiated, it has been proven, thereby rendering section 5103(a) notice no longer required because the purpose that the notice is intended to serve has been fulfilled.  Id. at 490-91.  Thus, VA's duty to notify in this case has been satisfied.

VA has a duty to assist the Veteran in the development of the claim.  This duty includes assisting the Veteran in the procurement of service treatment records and pertinent treatment records and providing an examination when necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  

The Board finds that all necessary development has been accomplished, and therefore appellate review may proceed without prejudice to the appellant.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  The RO has obtained VA treatment records and records regarding an application for Social Security Administration (SSA) disability benefits.  The Veteran submitted private treatment records from Higgins General Hospital, Tanner Medical Center, Carrollton Orthopaedic Clinic, and Drs. J.W., J.P., M.L.J., C.N.H., and C.E.M.  He was afforded VA medical examinations in January 1998, December 2004, January 2008, and January 2010.

The Board remanded the Veteran's claims in May 2009 for additional VA treatment records to be obtained and associated with the claims file, for the records regarding the Veteran's claim for SSA disability benefits to be obtained and associated with the claims file, and for the Veteran to be afforded VA medical examinations regarding his orthopedic conditions.  Subsequent to the May 2009 Board remand, additional VA treatment records dated through July 2011 where obtained and associated with the claims file, the records regarding the Veteran's claim for SSA disability benefits were obtained and associated with the claims file, and the Veteran was afforded a VA medical examination in January 2010.

As such, the Board is thus satisfied that the RO has substantially complied with the orders of the May 2009 remand.  See Dyment v. West, 13 Vet. App. 141, 146- 47 (1999) (regarding substantial compliance); see also Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991) (strict adherence to requirements in the law does not dictate an unquestioning, blind adherence in the face of overwhelming evidence in support of the result in a particular case; such adherence would result in unnecessarily imposing additional burdens on VA with no benefit flowing to the Veteran).  Significantly, neither the appellant nor his representative has identified, and the record does not otherwise indicate, any additional existing evidence that is necessary for a fair adjudication of the claim that has not been obtained.  Hence, no further notice or assistance to the appellant is required to fulfill VA's duty to assist the appellant in the development of the claim.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. Principi, 16 Vet. App. 183 (2002).

II.  Service Connection

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  Service connection generally requires credible and competent evidence showing: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  See Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009); Hickson v. West, 12 Vet .App. 247, 253 (1999); Caluza v. Brown, 7 Vet. App. 498 (1995).

In making all determinations, the Board must fully consider the lay assertions of record.  A layperson is competent to report on the onset and continuity of his current symptomatology.  See Layno v. Brown, 6 Vet. App. 465, 470 (1994) (a Veteran is competent to report on that of which he or she has personal knowledge).  Lay evidence can also be competent and sufficient evidence of a diagnosis or to establish etiology if (1) the layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009); Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007).  When considering whether lay evidence is competent the Board must determine, on a case by case basis, whether the Veteran's particular disability is the type of disability for which lay evidence may be competent.  Kahana v. Shinseki, 24 Vet. App. 428 (2011); see also Jandreau v. Nicholson, 492 F.3d 1372, 1376-77. 

The Board is charged with the duty to assess the credibility and weight given to evidence.  Madden v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 1997), cert. denied, 523 U.S. 1046 (1998); Wensch v. Principi, 15 Vet. App. 362, 367 (2001).  Indeed, in Jefferson v. Principi, 271 F.3d 1072 (Fed. Cir. 2001), the United States Court of Appeals for the Federal Circuit (Federal Circuit), citing its decision in Madden, recognized that that Board had inherent fact-finding ability.  Id. at 1076; see also 38 U.S.C.A. § 7104(a) (West 2002).  Moreover, the Court has declared that in adjudicating a claim, the Board has the responsibility to weigh and assess the evidence.  Bryan v. West, 13 Vet. App. 482, 488-89 (2000); Wilson v. Derwinski, 2 Vet. App. 614, 618 (1992).  

As a finder of fact, when considering whether lay evidence is satisfactory, the Board may also properly consider internal inconsistency of the statements, facial plausibility, consistency with other evidence submitted on behalf of the Veteran, and the Veteran's demeanor when testifying at a hearing.  See Dalton v. Nicholson, 21 Vet. App. 23, 38 (2007); Caluza v. Brown, 7 Vet. App. 498, 511 (1995), aff'd per curiam, 78 F.3d 604 (Fed. Cir. 1996). 

Although the Board has reviewed in detail the eighteen volumes of lay and medical evidence, the Board will focus on the evidence that addresses whether the disabilities are related to service.  See Newhouse v. Nicholson, 497 F.3d 1298, 1302 (Fed. Cir. 2007); Gonzalez v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000).

A.  Arthritis of the Hips

The Veteran seeks service connection for arthritis of the hips.  The service treatment records do not reveal any complaint, diagnosis, or treatment for any hip disorder.

The Veteran's post-service treatment records reveal complaints of hip pain since February 1990.  An April 1996 X-ray revealed he had normal hips; however, in July 1996 the Veteran was noted to have arthritis.  Examinations of the Veteran's hips reveal inconsistencies in the Veteran's reported symptoms and the objective disabilities.  For example, in February 1999, although the Veteran was unable to produce active motion with the lower extremities on command, he assisted actively with passive range of motion and resisted hip flexion.  In addition, the Veteran was able to perform a depression transfer from a wheelchair to a mat and back without assistance and was independent in bed mobility.

A May 2003 treatment note indicates that he had functional range of motion in all joints and limbs with endurance and coordination and that he was ambulatory and there were no gross deformities or contractions and no muscle weakness, stiffness, spasms, cramping, or tremors.  There was an absence of swelling and tenderness, no evidence of inflammation, and no verbal or non-verbal indicators of pain.

The Veteran was noted to have broken his left hip in a car accident in November 2008.  Subsequently, a computed tomography (CT) scan of the hips revealed a lucent line seen through the right femoral head that could represent a nondisplaced acetabular fracture.  There was an intertrochanteric fracture of the left hip.

A January 2009 X-ray of the left femur reveals multiple ossitic fragments located subjacent to the less and the greater trochanters of the left femur which are age indeterminate.  The X-ray also revealed orthopedic hardware and ORIF.  

Subsequent treatment notes describe the condition of the left hip after the Veteran's car accident.  However, there is no indication in the claims file that the Veteran has any hip disorder related to his active service.
 
In January 2010 the Veteran was afforded at VA C&P examination.  The examiner noted that the Veteran was able to dress and undress and can handle culinary and toilet activities.  He stated that from time to time had has to hold onto something while dressing and getting off of the commode and, thus had some difficulties with his activities of daily living due to his low back, neck, knee, and hip conditions.  Walking with a walker he can walk 40 feet but without a walker he can walk a few steps.  He can lift up to 20 pounds.  There was no evidence of flare-ups of the low back, neck, hip or knee conditions.  There is no history of incapacitating episodes of the low back or knee during the prior 12 months.  He is right hand dominant.

The Veteran's current treatments for his orthopedic conditions included tramadol and NSAIDs.  He was not getting any formal physical therapy but he did bed exercises and they included stretching exercises.  

The Veteran reported that he had injections to the knees, back, and ankle while he was in the military.  He stated that into the knees he has had 500 injections of cortisone, into the back he has had 500 injections of cortisone, and into the ankle he has had 100 injections of cortisone.  He reported receiving these every two weeks.  The examiner indicated that he pointed out that they were the correct figures.  The Veteran uses a walker and had a wheelchair that he had at home.  He also uses crutches.  He did not mention use of canes.  He did not use braces for his knees, hips or back or anywhere.  He did not use a neck brace or collar.

The Veteran reported that his back, hip, knee, and neck problems date from a helicopter crash in July 1970.  The examiner noted that the Veteran's tendon and muscle spasm conditions were not separate and, instead, related to the back and neck.  The examiner noted that service connection was in effect for paralysis of both median nerves, both external popliteal nerves and these are secondary to diabetes mellitus. 

Regarding the hips, the Veteran reported that the symptoms date from a helicopter crash in service.  He had equal pain in both hips radiating down to the knees.  He did not know of any aggravating or relieving factors.  He thought that his pain occurred with his back pain.  Examination of the hips revealed that his short stepped gait was not suggestive of any hip pain.  Ranges of motion of the right and left hips were flexion of 0 to 135 degrees bilaterally, extension to 0 degrees bilaterally, abduction of the right of 0 to 30 degrees and on the left of 0 to 20 degrees, internal rotation on the right of 0 degrees and 0 to 10 degrees on the left, and external rotation on the right of 0 to 45 degrees and 0 to 35 degrees on the left.  The Veteran's post service fracture of the left hip did not materially change his range of motion.  There was no evidence of pain, fatigue, weakness, lack of endurance, instability, or incoordination with repetitive motion.  There was no additional loss of joint function or motion with repetitive motion.  X-rays of both hips were normal without any evidence of osteophytes and a well-maintained cartilage space.  On the left a metallic device was noted with a healed fracture. 

The examiner diagnosed the Veteran with normal hips.  The examiner noted that the location of the Veteran's hip pain on the outside of the hip and lateral aspect of the thigh is probably secondary to the back.  The examiner opined that his hip complaints were referred pain from his low back problem and not separate hip problems.

The Board finds that service connection for arthritis of the hips is not warranted.  The service treatment records do not reveal any complaint, diagnosis, or treatment for any hip disorder.  The post service treatment records reveal complaints of hip pain beginning in February 1990, many years after separation from service.  The post-service treatment records do not reveal any diagnosis of any hip disorder until after the Veteran's November 2008 car accident in which he broke his left hip.  Upon examination in January 2010 the Veteran's hips were noted to be normal on X-ray with the exception of the residuals of the November 2008 fracture.  The examiner rendered the opinion that the Veteran's hip pain was not a separate disability, but rather associated with his back disorder.  As the service treatment records do not reveal any hip complaint, diagnosis, or treatment, the Veteran has not been diagnosed with any hip disorder, with the exception of the residuals of his post service November 2008 fracture, and as there is no indication that the Veteran has any hip disorder due to his active service, entitlement to service connection for arthritis of the hips is denied.

B.  Arthritis of the Back and Sacral Vertebral Condition

The Veteran seeks service connection for arthritis of the back.  In addition, he seeks service connection for a sacral vertebral condition.  He contends that he injured his back in a helicopter crash in service and in a fight with his First Sergeant while in service. 

Service treatment records reveal that in January 1974 the Veteran reported a history of arthritis and that he was taking Combid and Darvinn for arthritis in the back and leg.  A January 1974 treatment note reveals a complaint of back pain.  A March 1974 treatment note reveals complaints of a sore back.  A March 1974 lumbosacral spine X-ray revealed normal lordosis with good alignment and preservation of the intervertebral space.  There was partial sacralization of the L5 and sacral spina bifida was noted.  The remainder of the examination was within normal limits and the impression given was "essentially normal lumbosacral spine."  In April 1974 the Veteran complained of low back pain.  The lumbar range of motion was within normal limits with no pain and a negative single leg raise test.  There were no objective findings.  In May 1974 the Veteran was seen in the physical therapy clinic for low back pain and was noted to have received 11 treatments over the prior 6 weeks of short wave diathermy to the low back.  The back pain was noted to be unchanged.  However, the service treatment records do not reveal any diagnosis of any back or sacral vertebral condition and upon examination at separation from service the Veteran was not noted to have any back disorder.

The post-service treatment records reveal that in August 1977 the Veteran was afforded an X-ray of the back.  The X-ray revealed slight scoliosis convexed to the left with alignment and otherwise normal.  The L5 was partly transitional with a large transverse process on the right side.  There was a slight narrowing of the L5-S1 disc space which could be a normal variation and could be related in part to the transition of the L5.  Otherwise the vertebral bodies, disc spaces and apophyseal joints appeared normally maintained as did the sacroiliac joints.  The Veteran was noted to have an essentially normal lumbar spine.

In August 1977 the Veteran complained of pain in the lower back and in May 1980 the Veteran complained that he hurt his back bending.  In November 1983 the Veteran reported a sudden pain in the right lower back radiating down the leg.

In May 1985 the Veteran reported sudden pain in the low back and in June 1985 the Veteran complained of worsening back pain.  In August 1986 the Veteran complained that he hurt his back on the day prior by bending.

Treatment notes reveal that in February 1989 the Veteran was treated after a motor vehicle accident.  An X-ray of the lumbar spine was unremarkable and indicated slight narrowing of the L5-S1 interval.  The Veteran was noted to possibly have a degenerative disc.  

In October 1989 the Veteran complained of low back pain, tenderness, and spasms.  The Veteran was noted to be status post motor vehicle accident eight months prior.  In February 1990 the Veteran complained of lumbar pain in the right L3-L5.  In April 1996 the Veteran was noted to have chronic low back pain and the spine was reported to be nontender.  In April 1996 the Veteran complained of chronic back pain since 1970's with increased frequency and pain down legs.

An X-ray in April 1996 revealed a developmental abnormality of L5 having partial sacral transition of its right lateral mass which is forming pseudoarthritis with opposing lateral mass of S1.  The lumbar spine and sacroiliac joints were otherwise within normal limits.

A magnetic resonance imaging (MRI) scan of the lumbar spine dated in May 1996 revealed moderate degenerative disc changes L4-5 with focal bulge to the left of the midline that abutted the left L5 nerve root, but showed no definite displacement.  Findings at this level were noted to be of questionable significance and it was noted that the provider would not consider them significant unless the Veteran had radiculopathy specific to this level.

Also in June 1996 the Veteran had a total spine MRI that revealed the entire spinal cord within normal limits.  There was no evidence of any spinal cord or thecal sac compressions.  There were no metastatic lesions of the vertebral bodies.  There was a very high signal lesion occupying much of the anterior portion of the T8 vertebral body.  The lesion is high signal both on T1 and T2 and therefore was noted to probably represent a benign hemangioma.  This was found to be usually an incidental finding.  Axial scans through the conus area of the spine were completely within normal limits.

A July 1996 private treatment note indicates that the Veteran was diagnosed with degenerative disk disease.  In September 1996 the Veteran was noted to have a history of arthritis of the spine.  In March 1997 the Veteran was noted to have no deformity of the lumbar spine.

An April 1997 X-ray revealed transitional type vertebra at the lumbosacral junction (partially lumbarized S1), degenerative changes at the superior left sacroiliac joint, and mild degenerative disease at L4-5.

In May 1997 the Veteran was noted to be a paraplegic but there were no lower extremity musculoskeletal abnormalities.  A May 1997 report indicates posttraumatic paraplegia and in July 1997 the Veteran was noted to have S1 neurologic damage.

In June 1997 the Veteran was evaluated for possible braces for paraplegia and a back brace for back pain.  He reported that he had not been able to ambulate since the prior year and was wheelchair bound secondary to service related injury in the 1970's.  There was no sensation distal to the hips and no musculoskeletal functions distal to the hips.  An electromyography (EMG) in the prior year revealed a possible L5-S1 radiculopathy but otherwise it was not compatible with paraplegia.  Examination revealed no atrophy, sensory absent bilateral lower extremities (BLE) distal to the hips, hip flexion to 1/5 otherwise 0/5 including the knee extension/flexion and ankles dorsiflexion and plantar flexion.  When supine the Veteran was able to flex his hips when requested to do so and extended his knees 5/5.  The Veteran still had 0/5 at the ankles.  When returned to the wheelchair the Veteran dorsiflexed his ankles bilaterally.  Reflexes were 1+ at the knees and ankles.  He had a negative Babinski, no clonus, musculoskeletal tone was 0 on modified Ashworth.  The Veteran was noted to have an inconsistent examination.

In July 1997 the Veteran was noted to have chronic back pain with occasional radiation into the legs.  It was reported to be probable somatization.  Objective findings suggested normal strength and sensation in the lower extremities.  Examination of active hip flexion, extension, and abduction, was performed with full extension of the knees.  Knee testing was guarded by the patient.  It was noted that a soft brace was considered for the lumbar area to assist with pain during standing and prolonged sitting.  However, it was noted that lower extremity bracing would increase lumbar motion and possibly increase back pain complaints.

In July 1997 it was noted that the musculoskeletal system could not be evaluated to satisfaction because the Veteran was in a wheelchair.  There were no musculoskeletal conditions related to the sacral vertebra noted.  The Veteran was noted to have an inability to stand and walk and, from a perusal of his outpatient medical chart at the hospital, the reason was one of a psychiatric nature, either conversion reaction or malingering. 

In August 1997 the Veteran complained of back pain.

In September 1997 the Veteran underwent an EMG that revealed no evidence of acute radiculopathy.  The study was noted to be difficult due to poor patient effort and inconsistencies on physical examination.  NCV was to may be suggestive of spinal stenosis but it required clinical and radiological correlation and did not explain all of the Veteran's symptoms.

In January 1998 the Veteran was noted to have chronic back pain.  Also in January 1998 it was reported that the Veteran had no evidence of a musculoskeletal or neurological disorder.  In March 1999 there was no sacroiliac pain and a negative straight leg examination.  

In November 1999 an X-ray of the lumbar spine revealed transition type vertebra at the lumbosacral junction (partially lumbarized S1) and mild degenerative disease.

In December 1999 the Veteran complained of low back pain radiating into the bilateral legs.  He was diagnosed with chronic low back pain with an abnormal lumbar segment and possible iliolumbar ligament syndrome.  It was noted that there was probable diabetic peripheral neuropathy and possible radiculopathy.  

A February 2000 EMG revealed no lumbar radiculopathy.  However, in March 2000 the Veteran was noted to have chronic lumbar radiculopathy.

In March 2001 the Veteran was noted to have had a lumbar MRI one year prior revealing an L4-5 bulging disc with small protrusion which did not co-relate with nonspecific generalized pain complaints.  

In April 2002 the Veteran was diagnosed with lumbar spine hemangiomas.

In February 2003 the Veteran was assessed with chronic back pain and prescribed analgesic cream.  In May 2003 the Veteran denied a history of chronic arthralgias, muscle weakness or pain.

A July 2003 X-ray of the lumbar spine revealed no evidence of spondylolysis or spondylolisthesis.  There were no degenerative changes noted and no apparent fracture.  Focal calcification in the abdominal aorta was reported.

A July 2004 X-ray of the lumbar spine revealed minimal hypertrophic degenerative spurring on the L4-5 disc level.  There was minimal degenerative spurring at some of the visualized lower thoracic disc level, no fracture, or subluxation or destructive bony lesion.  It was reported that the L5 segment was partially sacralized with a wide transverse process on the right and a lumbar type transverse process on the left.  Mild atheromatous calcification of the abdominal aorta and iliac arteries was noted.

In January 2005 it was noted that the Veteran's difficulties were primarily due to psychiatric problems and that they are not likely neurologic in origin.

In February 2005 the Veteran was noted to have chronic sciatic nerve pain.  In August 2005 the Veteran was noted to have myofascial low back pain.  In September 2005 the Veteran was reported to have arthritis of the lower back.

In February 2006 the Veteran underwent an MRI scan of the lumbar spine.  The scan revealed major abnormality of multilevel degenerative disc disease most pronounced at L4-5 where there was a broad base disc bulge with more focal central disc protrusion which appeared to abut the right L5 nerve root origin.  

In April 2007 the Veteran reported back pain and was scheduled for a caudal injection.  Spinal stenosis was noted to may be contributing to the pain.  In April 2008 the Veteran was noted to have a history of back pain and in October the Veteran complained of and was diagnosed with severe back pain.

An October 2008 X-ray of the lumbar spine revealed no acute fractures or dislocations.  There was mild disc space narrowing noted at L4-L5 and L5-S1 and chronic spondylitic changes with mild anterior vertebral body wedging within the lower thoracic spine.  There was a relatively prominent lateral L5 transverse processes projecting over the posteromedial contour of the iliac wings noted to suggest possible transitional vertebra anatomy at the lumbosacral junction.

In November 2008 the Veteran underwent a CT scan of the lumbar spine.  The scan revealed vertebral bodies in good alignment and disc spaces maintained.  The psoas shadowed and sacroiliac joints appear to be essentially normal.

In June 2009 the Veteran had a transforaminal epidural injection for radiculopathy.

In January 2010 the Veteran was afforded at VA C&P examination.  The reports of the Veteran are indicated above.  Specific to the low back, the Veteran reported that he had pain in the middle of the back and it radiates down both legs, front, sides, back of the legs down to all the toes.  He was numb especially at the bottom of the feet, namely the soles, but less numb over the legs.  He did not know of any aggravating factors or relieving factors.  Treatment included medication s and stretching exercises.  He did not use a back brace.

Examination revealed no acute distress.  He used a walker with a short-stepped gait suggesting ataxia or lack of feeling in his lower extremities.  Leg lengths were equal.  There was no loss of lumbar lordosis and no paravertebral spasm.  Range of motion of the lumbar spine was forward flexion of 0 to 80 degrees, extension of 0 to 10 degrees, right and left lateral flexion of 0 to 15 degrees, and lateral rotation to the right and left of 0 to 30 degrees.  The examiner noted that the Veteran had normal flexion in other movements but had restriction of extension.  Repetitive motion revealed no evidence of pain, fatigue, weakness, lack of endurance, instability, or incoordination.  There was no additional loss of joint function or motion with use due to repeated testings.  Straight leg raising was 90 degrees on each side.  Knee and ankle reflexes were 2+ and equal.  He had 5/5 power in both lower extremities to include dorsiflexion and plantar flexion of both ankles.  They had protective sensation but had less sensation in the legs below the knees.  This was decreased equally front, back and sides although on the sole he had, as he claimed, even less sensation. 

X-rays revealed some diminution of joint space at the L5-S1 level and some evidence of facet joint arthritis.  However, the X-rays were difficult to read due to evidence of osteoporosis.  

The examiner diagnosed the Veteran with lumbar spine degenerative disc disease.  Examination was noted to reveal a normal back except for limited extension.  He had good flexion and other movements of the back.  Neurologically the back was normal although there is evidence that he had diabetic neuropathies.  X-rays of the back revealed regular degenerative disc disease and some evidence of osteoporosis.  The examiner opined that it was less likely than not that the Veteran's lumbar spine condition was related to service, to include the treatment he received in service for low back pain or to the alleged helicopter crash.

An addendum to the examination the Veteran was noted to have undergone an MRI and that it revealed evidence of diffuse, mild degenerative joint disease.

The Board finds that service connection for a back disorder, to include arthritis of the back is not warranted.  The service treatment records reveal complaints of low back pain as well as physical therapy treatments for low back pain.  Upon examination at separation from service, the Veteran was not noted to have any low back disorder.  However, they do show that he reported a history of treatment for arthritis of the back and leg.  The Board acknowledges that the Veteran has indicated that he has had back pain ever since service, including since the Veteran's reported fight with his First Sergeant while in service.  The Board notes that the Veteran is competent to report his symptoms.  See Layno v. Brown, 6 Vet. App. 465, 470 (1994).  In addition, the Board acknowledges that the Veteran was first treated for complaints of a back disorder in August 1977 just over two years after separation from service.  However, the preponderance of the evidence does not associate any current back disorder with the Veteran's active service.  After examination in January 2010 the Veteran was diagnosed with lumbar spine degenerative disc disease.  However, after thorough review of the claims file and commenting on the Veteran's history of symptoms, the examiner opined that his lumbar spine condition was less likely as not related to service as the Veteran had regular degenerative disc disease and some evidence of osteoporosis.  The claims file reveals that the Veteran's reported symptoms have been inconsistent with the objective evidence on examination.  As such, the Board affords greater probative weight to the report of the examiner in January 2010.  Therefore, service connection for a back disorder, to include arthritis of the back, must be denied.

The Board finds that service connection for a sacral vertebral condition is not warranted.  The service treatment records do not reveal any complaint, diagnosis, or treatment for any sacral vertebral condition.  The post service treatment notes reveal chronic sciatic nerve pain, transition type vertebra at the lumbosacral junction (partially lumbarized S1), and S1 neurologic damage.  However, the post-service treatment records also reveal that the Veteran had no radiculopathy when examined by EMG.  In addition, the Veteran's pain was associated in January 2005 with psychiatric problems and was noted to not likely be of neurologic origin.  After examination in January 2010 the Veteran was not diagnosed with any sacral vertebral condition.  The preponderance of the evidence does not reveal that any sacral vertebral condition may be related to service.  As such, entitlement to service connection for a sacral vertebral condition must be denied.

C.  Arthritis of the Knees

The Veteran seeks service connection for arthritis of the knees.  He contends that his current arthritis of the knees is related to his active service.

Service treatment records show that the Veteran underwent an X-ray of the right knee in March 1974 that revealed the knee to be normal.  In March 1974 the Veteran complained of a sore knee.  He was noted to have no active arthritis.  The Veteran complained of right knee pain in April 1974.  His right knee was noted to be entirely normal on examination.  The service treatment records do not reveal any diagnosis or treatment for any knee disorder and upon examination at separation from service the Veteran was not noted to have any knee disorder.

In March 1997 the range of motion of the Veteran's right knee was measured to be 5 to 95 degrees.  The Veteran was diagnosed with a psoriac lesion of the patella.

A July 1997 treatment note reveals that objective findings suggested normal strength and sensation in the lower extremities.  The Veteran had full extension of the knees and testing was reported to be guarded by the Veteran.

In November 1997 the Veteran reported that he was given knee braces, orthotic shoes, a back brace, crutches, and TED hose and was able to ambulate without his wheelchair.  

In September 1999 the Veteran reported that he had torn ligaments in both knees.  However, the Veteran was found to have full range of motion in the bilateral lower extremities with pain.

In April 2001 the Veteran complained of bilateral knee pain.  Examination revealed the bilateral knee joints to have no erythema, swelling, increase in temperature or tenderness to palpation.  The Veteran was assessed with knee pain and given an NSAID for the pain.  

In July 2001 the Veteran complained of chronic bilateral knee pain.  Examination of the knees showed no erythema, swelling, increase in temperature or tenderness to palpation.

In June 2002 the Veteran was noted to be fully independent in his transfer to the examination table with normal motor function and coordination of all four extremities.  He resisted motion on examination of the hips, knees, and ankles.  There was no evidence of effusion, deformity, or erythema at major joints.  The neck and low back demonstrated full active range of motion without pain behavior on observation.  Passive testing of the low back and neck resulted in active resistance by Veteran as well with complaints of diffuse pain.  The Veteran was assessed with pain without structural derangement found on imaging or clinical examination.

In January 2003 the Veteran was noted to have flacid tone at the knees.  He had absent knee extension and flexion.  In August 2003 the Veteran's knee pain was noted to probably be from overuse.

An August 2003 X-ray of the knees revealed no evidence of acute injury or destructive process.  There was degenerative spurring at the interior superior aspect of the patella bilaterally.

The Veteran complained of knee pain in August 2003.  Also in August 2003, he was found to have a function range of motion in all joints/limbs with endurance and coordination.  He was ambulatory with no gross deformities/contractions.  In September 2003 the Veteran reported that his knee pain had improved.  In November 2003 he was diagnosed with knee pain secondary to osteoarthritis.  In December 2003 it was noted that an X-ray dated in August 2003 did not reveal any acute injury or destructive process, but degenerative spurring at the interior superior aspect of the patella was found bilaterally.  Gait analysis was inconsistent with lower extremity strength testing.  The Veteran reported no pain in either knee.  In January 2004 the Veteran underwent an X-ray of the right knee that revealed degenerative joint disease, no evidence of acute fracture, and no significant change in the appearance of the bony structures since August 2003.  In September 2005 the Veteran was noted to have arthritis of the knees.

In January 2010 the Veteran was afforded at VA C&P examination.  After thorough examination, including X-rays that were normal indicating no evidence of osteophytes and well-maintained cartilage space, the examiner diagnosed the Veteran with normal right and left knees.  The examiner did not associate any knee condition with service, indicating that although the Veteran has reported knee discomfort since service, his knees were normal on examination and upon X-ray.

The Board finds that service connection for a bilateral knee disorder, to include arthritis of the knees, is not warranted.  The service treatment records reveal complaints of right knee pain and soreness.  However, the service treatment records do not reveal any diagnosis of any knee disability and upon examination at separation the Veteran was not noted to have any knee disability.  The Board acknowledges that the Veteran has been diagnosed with a bilateral knee disorder and that he reports that he has had knee discomfort since service.  The Board notes that the Veteran is competent to report knee discomfort since service.  See Layno v. Brown, 6 Vet. App. 465, 470 (1994).  However, the preponderance of the evidence does not show that any current knee disorder is related to service.  After thorough examination in January 2010 including a detailed review of the claims file, the examiner did not diagnose the Veteran with any knee disability.  Therefore, the examiner did not associate any knee disability with service.  The Board finds the opinion of the examiner to be more probative that the reports of the Veteran as he was noted to during the period on appeal to have had inconsistent symptoms with the objective test findings.  In addition, the Board notes that the Veteran's lengthy treatment records do not reveal any indication that any knee condition may be related to the Veteran's active service.  As such, service connection for a bilateral knee disorder, to include arthritis of the knees must be denied.



D.  Tendon Condition

The Veteran seeks service connection for a tendon condition.  He reports that in service he was treated after losing feeling in his lower extremities and was told at the time that his tendons had swollen and pinched off the nerves to his lower extremities.  The Veteran states that he has a pulling sensation in his tendons and has reported that he has been told that his tendons will pull off his muscles.

Service treatment records do not reveal any complaint, diagnosis, or treatment for any tendon condition.

In a statement dated in August 1997 the Veteran indicated that he had a tendon and nerve disorder of the lower back causing damage to the legs.  In April 1998 he complained that his skin was pulling his tendons off of his toes and ankles and requested an evaluation for tendon releases.  In June 1998 the Veteran stated that his tendon condition was related to his central nervous system (CNS) lesion.  In September 1998 the Veteran reported tendons pulling in his feet and chronic foot pain.  In December 2000 the Veteran reported sciatic nerve damage due to swollen tendons.  In October 2008 the Veteran stated that he has tendons pulling in his legs due to his back being swollen. 

In a treatment note dated in June 2005, the Veteran was noted to have delusions of tendons snapping in legs.

In August 2008 the Veteran complained of tendons burning from his sciatic nerve.  In February 2009 he reported that his tendons were pulling hard in his legs and that he should come in for surgery to be scheduled.

In January 2010 the Veteran was afforded at VA C&P examination.  The examiner noted that the Veteran's tendon complaints and muscle spasm were not separate disabilities and were instead related to the back and neck.  

The Board finds that service connection for a tendon condition is not warranted.  The service treatment records do not reveal any complaint, diagnosis, or treatment for any tendon condition.  Although he has consistently complained of a sensation of pulling and tearing in his tendons, there is no medical evidence indicating that he has been diagnosed with any tendon condition.  The Board notes that "Congress specifically limits entitlement to service-connected disease or injury where such cases have resulted in a disability.  In the absence of a proof of present disability there can be no claim." Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992); McClain v. Nicholson, 21 Vet. App. 319, 321 (2007).  In addition, the Board notes that to the extent the Veteran has symptoms of a tendon condition; these symptoms were noted upon examination January 2010 to not be manifestations of a separate disability but instead related to the Veteran's back and neck.  As the Veteran has not been diagnosed with any tendon condition, as any tendon symptoms have been associated with the Veteran's back and neck, and as the preponderance of the evidence of record is against associating any tendon condition with the Veteran's service, entitlement to service connection for a tendon condition must be denied.

E.  Nerve Damage to the Neck

The Veteran seeks service connection for nerve damage to the neck.  Service treatment records do not reveal any complaint, diagnosis, or treatment for any nerve damage to the neck.

In September 1996 the Veteran was found to have normal range of motion of the neck.

An April 1997 X-ray revealed mildly exaggerated thoracic kyphosis and moderate multilevel degenerative disease primarily from T7 through T10.  An April 1997 X-ray of the cervical spine revealed mild multilevel degenerative disease.

An April 1997 MRI scan revealed mild to moderate degenerative changes at multiple levels of cervical spine with no evidence for central or neural foraminal stenosis in the cervical region, mildly exaggerated thoracic kyphosis with the apex of the kyphosis at T8, moderate degenerative changes of the thoracic spine primarily at T7-8, T8-9, T9-10, and no evidence of thoracic spinal stenosis.  There was high signal lesion occupying much of the anterior aspect of the T9 vertebral body, not significantly changed since June 1996 likely representing a hemangioma versus lipid marrow rest.  There was no abnormal signal or contour abnormalities of the cervical or thoracic cord.

In May 1999 the Veteran indicated that he had problems with C1-3 and that he had right and left arm pain.  In a May 1999 statement, the Veteran reported torn ligaments and arthritis in the neck.

A March 2000 MRI scan of the neck and lumbar spine revealed right paramedical osteophyte-disc complex at the C5-6 level with mild atrophy of the underlying cord.  There was a bulging L4-5 disc with small central disc protrusion.

A July 2004 X-ray of the cervical spine revealed straightening of the usual cervical lordosis, a mild cervical levocurvature with a slight rightward tilt of the head, which may represent paraspinal muscle spasm.  There was very minimal anterior degenerative spurring at C3-4, C4-5 and C5-6 disc levels, without disc space narrowing.  There was minimal calcification of the anterior spinous ligament at the C4-5 and C6-7 disc levels.  There was no osteophytic encroachment into the neural canal or neural foramina.  There was no fracture, subluxation or bony metastasis identified.  There was a note made of biapical pleural thickening, most consistent with pleural scarring.

In November 2008 the Veteran underwent a CT scan of the cervical spine.  The scan revealed degenerative disc changes and arthritic changes and no acute fracture.  In March 2009 the upper extremity reflexes were 2+ and symmetric in the biceps, triceps, and brachioradialis.  In September 2009 the Veteran underwent a MRI scan of the cervical spine.  The scan revealed multilevel cervical spondylosis from C3-4 through C6-7.

In January 2010 the Veteran was afforded at VA C&P examination.  After thorough examination, including X-rays that revealed mild multilevel degenerative disease and degenerative joint disease, the examiner diagnosed the Veteran with cervical spondylosis with degenerative disc disease.  The examiner opined that the cervical spine condition is less likely as not related to service, including the reported helicopter crash.  The examiner reasoned that the neck symptoms started in the 1990s and occurred after a fall.

The Board finds that service connection for a neck disorder, to include nerve damage to the neck, is not warranted.  Service treatment records do not reveal any complaint, diagnosis, or treatment for any neck disorder.  Subsequent to service, the Veteran has been diagnosed with degenerative disc changes and arthritic changes and multilevel cervical spondylosis from C3-4 through C6-7.  The Veteran has reported upper extremity pain.  The Board notes that the Veteran is competent to report his upper extremity pain.  See Layno v. Brown, 6 Vet. App. 465, 470 (1994).  However, as recently at March 2009 the Veteran has had normal upper extremity reflexes.  After thorough examination in January 2010 he was diagnosed with cervical spondylosis with degenerative disc disease.  The examiner opined that the Veteran's neck disorder was less likely than not related to service, including the Veteran's reported helicopter accident in service.  In rendering this opinion the examiner explained that the Veteran's neck complaints did not begin until after a fall in the 1990s.  As the objective testing of the Veteran's upper extremity reflexes are inconsistent with his reports, the Board finds his reports less probative than the opinion of the VA medical examiner after the thorough examination and review of the claims file.  As the preponderance of the evidence is against a finding that any neck disorder is related to the Veteran's active service, service connection for a neck disorder, to include nerve damage to the neck, must be denied.

F.  Muscle Spasm

The Veteran seeks service connection for muscle spasms.  The service treatment records do not reveal any complaint, diagnosis or treatment for any muscle spasms.

In December 1996 the Veteran reported that his wife told him that he has leg and hip twitching when he slept.  The Veteran complained of muscle spasms in September 1997 and was subsequently diagnosed with muscle spasms in October 1997 and chronic muscle spasms in December 1997.  A January 1998 treatment note again indicated that the Veteran had muscle spasms.

In a statement dated in May 1999 the Veteran reported that he had been taking methocarbomal for muscle spasms since 1997.  He again reported muscle spasms in June 1999. 

In January 2003 the Veteran was noted to have spasms in both arms.  In August 2003 he was noted to have no muscle weakness, stiffness, spasms, cramping, or tremors.  In February 2006 the Veteran was prescribed Baclofen for muscle spasms.  The Veteran was indicated to be taking Baclofen for muscle spasms in May 2009.

In January 2010 the Veteran was afforded a VA C&P examination.  The examiner noted that the Veteran's muscle spasm complaints were related to his back condition and was not a separate condition.

The Board finds that service connection for muscle spasms is not warranted.  The service treatment records do not reveal any complaint, diagnosis, or treatment for any muscle spasms.  The post-service treatment records reveal that the Veteran has been treated with Baclofen for muscle spasms; however, there is no indication that the muscle spasms may be related to service.  In addition, after examination in January 2010, the examiner stated that the Veteran's muscle spasms were not a separate disability, but rather, a manifestation of his back condition.  As the preponderance of the evidence is against a finding that the Veteran's muscle spasms are related to service, service connection for muscle spasms must be denied.

In reaching the decisions above the Board considered the doctrine of reasonable doubt, however, as the preponderance of the evidence is against entitlement to service connection, the doctrine is not for application.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

III.  Higher Evaluation

The Veteran seeks entitlement to an initial evaluation in excess of 30 percent for PTSD, in effect since July 1, 1996.

Disability evaluations are determined by the application of a schedule of ratings which is based on average impairment of earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  Separate diagnostic codes identify the various disabilities.  Disabilities must be reviewed in relation to their history.  38 C.F.R. § 4.1.  Other applicable, general policy considerations are: interpreting reports of examination in light of the whole recorded history, reconciling the various reports into a consistent picture so that the current rating may accurately reflect the elements of disability, 38 C.F.R. § 4.2; resolving any reasonable doubt regarding the degree of disability in favor of the claimant, 38 C.F.R. § 4.3; where there is a question as to which of two evaluations apply, assigning a higher of the two where the disability picture more nearly approximates the criteria for the next higher rating, 38 C.F.R. § 4.7; and, evaluating functional impairment on the basis of lack of usefulness, and the effects of the disabilities upon the person's ordinary activity, 38 C.F.R. § 4.10.  See Schafrath v. Derwinski, 1 Vet. App. 589 (1991).

Where entitlement to compensation has already been established and an increase in the disability rating is at issue, the present level of disability is of primary concern.  See Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  However, when an appeal arises from the initially assigned rating, consideration must be given as to whether staged ratings should be assigned to reflect entitlement to a higher rating at any point during the pendency of the claim.  Fenderson v. West, 12 Vet. App. 119 (1999).  Moreover, staged ratings are appropriate in any increased-rating claim in which distinct time periods with different ratable symptoms can be identified.  Hart v. Mansfield, 21 Vet. App. 505 (2007).

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; see also Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

The Veteran's PTSD disability is currently evaluated pursuant to 38 C.F.R. § 4.130, Diagnostic Code 9411. 

When evaluating a mental disorder, consideration shall be given to the frequency, severity, and duration of psychiatric symptoms, the length of remissions, and the Veteran's capacity for adjustment during periods of remission.  The evaluation will be based on all the evidence of record that bears on occupational and social impairment rather than solely on an examiner's assessment of the level of disability at the moment of examination.  It is the responsibility of the rating specialist to interpret reports of examinations in the light of the whole recorded history, reconciling the various reports into a consistent picture so that the current rating may accurately reflect the elements of disability present.  38 C.F.R. § 4.2. 

Prior to November 7, 1996, under Diagnostic Code 9411, a 70 percent rating evaluation is warranted for PTSD when the Veteran's ability to establish and maintain effective or favorable relationships with people is severely impaired.  The psychoneurotic symptoms are of such severity and persistence that there is severe impairment in the ability to obtain or retain employment.  A 50 percent evaluation is warranted when the ability to establish or maintain effective or favorable relationships with people is considerably impaired, and by reason of psychoneurotic symptoms the reliability, flexibility and efficiency levels are so reduced as to result in considerable industrial impairment.  A 30 percent evaluation is warranted, when there is definite impairment in the ability to establish or maintain effective and wholesome relationships with people and when the psychoneurotic symptoms result in such reduction in initiative, flexibility, efficiency and reliability levels as to produce definite industrial impairment.  

Effective November 7, 1996, under the provisions of Diagnostic Code 9411 a rating of 30 percent is assignable for occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks (although generally performing satisfactorily, with routine behavior, self-care, and conversation normal) due to such symptoms as depressed mood; anxiety; suspiciousness; panic attacks (weekly or less often); chronic sleep impairment; mild memory loss (such as forgetting names, directions, recent events).  

A rating of 50 percent is assignable for occupational and social impairment with reduced reliability and productivity due to such symptoms as flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once per week; difficulty in understanding complex commands; impairment of short- and long-term memory (retention of only highly-learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; difficulty in establishing and maintaining effective work and social relationships.  

A rating of 70 percent is assignable for occupational and social impairment with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately, and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or work like setting); inability to establish and maintain effective relationships.  

A rating of 100 percent is assignable for total occupational and social impairment, due to such symptoms as: gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; memory loss for names of close relatives, own occupation, or own name.  

Use of the phrase "such symptoms as," followed by a list of examples, provides guidance as to the severity of symptoms contemplated for each rating, in addition to permitting consideration of other symptoms, particular to each Veteran and disorder, and the effect of those symptoms on the claimant's social and work situation.  See Mauerhan v. Principi, 16 Vet. App. 436, 442 (2002). 

The Board notes that a Global Assessment of Functioning (GAF) rating is a scale reflecting the psychological, social, and occupational functioning on a hypothetical continuum of mental-health illness.  Richard v. Brown, 9 Vet. App. 266, 267 (1996), citing Diagnostic and Statistical Manual of Mental Disorders (4th ed. 1994). The Board notes that an examiner's classification of the level of psychiatric impairment, by a GAF score, is to be considered but is not determinative of the percentage rating to be assigned.  VAOPGCPREC 10-95. 

GAF scores ranging between 81 and 90 reflect absent or minimal symptoms (e.g., mild anxiety before an exam), good functioning in all areas, interested and involved in a wide range of activities, socially effective, generally satisfied with life, no more than everyday problems or concerns (e.g., an occasional argument with family members). 

GAF scores ranging between 71 and 80 reflect that if symptoms are present they are transient and expectable reactions to psychosocial stressors (e.g., difficulty concentrating after family argument; no more than slight impairment in social, occupational, or school functioning (e.g., temporarily falling behind in schoolwork). 

GAF scores ranging between 61 to 70 reflect some mild symptoms (e.g., depressed mood and mild insomnia) or some difficulty in social, occupational, or school functioning (e.g., occasional truancy, or theft within the household), but generally functioning pretty well, and has some meaningful interpersonal relationships.  Scores ranging from 51 to 60 reflect more moderate symptoms (e.g., flat affect and circumstantial speech, occasional panic attacks) or moderate difficulty in social, occupational, or school functioning (e.g., few friends, conflicts with peers or co- workers). Scores ranging from 41 to 50 reflect serious symptoms (e.g., suicidal ideation, severe obsessional rituals, frequent shoplifting) or any serious impairment in social, occupational or school functioning (e.g., no friends, unable to keep a job). 

Scores ranging from 31 to 40 reflect some impairment in reality testing or communication (e.g., speech is at times illogical, obscure, or irrelevant) or major impairment in several areas, such as work or school, family relations, judgment, thinking, or mood (e.g., depressed man avoids friends, neglects family, and is unable to work; child frequently beats up other children, is defiant at home, and is failing at school). 

A score from 21 to 30 is indicative of behavior which is considerably influenced by delusions or hallucinations or serious impairment in communication or judgment or inability to function in almost all areas.  A score of 11 to 20 denotes some danger of hurting one's self or others (e.g., suicide attempts without clear expectation of death; frequently violent; manic excitement) or occasionally fails to maintain minimal personal hygiene (e.g., smears feces) or gross impairment in communication (e. g., largely incoherent or mute). 

A GAF score of 1 to 10 is assigned when the person is in persistent danger of severely hurting self or others (recurrent violence) or there is persistent inability to maintain minimal personal hygiene or serious suicidal acts with clear expectation of death. 

In May 1996 the Veteran underwent private psychiatric treatment.  He was noted to be preoccupied and somewhat anxious.  He spoke lucidly and clearly about his predicament.  He had an attitude or affect of indifference to his current situation although he did have some apprehension about it as well.  The Veteran felt victimized and misunderstood.  The Veteran was noted to have no clearcut paranoid delusions and his associations appeared to be intact.  He denied suicidal ideation and was not seen as being suicidal or homicidal.  He was oriented in all three spheres and his memory was intact.  His judgment was severely impaired.  His intellegence was average to high average.  His insight was limited.  The Veteran was diagnosed with major depressive disorder, recurrent type, severe, non-psychotic and probable PTSD.  He was assigned a GAF score of 15 with highest in the past year of 35.  

A May 1996 psychiatric treatment note shows that the Veteran had agitation and screamed in various foreign languages the night prior.  He had confusion, flashbacks, racing thoughts, and disorganization.

In June 1996 the Veteran was noted to be appropriately dressed, had good hygiene and had no psychomotor retardation or agitation.  He was pleasant and cooperative, and his speech was spontaneous with normal rate, tone, and volume.  His speech was also hyperverbal and expansive.  His mood was hopeful.  His affect had full range and was hopeful.  The Veteran's thoughts were tangential and circumstantial.  There was no looseness of associations or flight of ideas.  He was coherent and organized with no delusions.  The Veteran denied audio and visual hallucinations and denied suicidal and homicidal ideations.  He was indifferent to the situation, his insight was poor to impaired, and his judgment was fair.  He was diagnosed with major depressive disorder, provisional PTSD, and rule out conversion disorder.  He was assigned a GAF score of 30.

In a June 1996 inpatient treatment note, the Veteran was noted to have a depressed mood, crying spells, and flash-backs to a Vietnam helicopter crash.  He had nightmares, decreased energy, and decreased concentration and attention for one year since being laid off from his job.  He was appropriately dressed with good hygiene.  There was no psychomotor retardation or agitation.  The Veteran was pleasant and cooperative, his speech was spontaneous with normal rate, tone, and volume, and his mood was hopeful.  His speech was also hyperverbal and expansive.  The Veteran's affect was full range and hopeful.  His thoughts were somewhat tangential and circumstantial but there was no looseness of associations or flight of ideas.  Thoughts were basically coherent and organized but there was significant labile indifference to his situation.  His insight and judgment seemed poor.  He was diagnosed with depressive disorder not otherwise specified, provisional PTSD, and conversion disorder versus malingering.  The Veteran was assigned a GAF score of 30.

In June 1996 the Veteran had flat affect, low voice, and poor eye contact.  His speech was low and understandable.  He was quiet and self-isolative.  Also in June 1996, he was noted to be mentally alert and oriented and to have appropriate behavior.

Another treatment note, dated in June 1996, reflects that the Veteran was well groomed and well dressed with good hygiene.  His behavior was appropriate and he was cooperative and engaging without agitation.  His speech is fluent with good prosity and volume, mood was good, and affect was an appropriate variation consistent with mood.  He was noted to have major depression.

In June 1996 the Veteran was again examined and found to be alert and oriented, appropriately dressed, to have good hygiene, to be pleasant and cooperative, and to have no psychomotor agitation or retardation.  His speech was normal in rate, tone and volume.  His mood was hopeful.  He had a full range affect and was indifferent to situation.  His thoughts were coherent and organized.  He denied audio and visual hallucination and denied suicidal and homicidal ideation.  The Veteran was diagnosed with depression not otherwise specified and chronic back pain.

In another June 1996 treatment note, the Veteran was diagnosed with conversion disorder with elements of malingering, major depressive disorder, and given a provisional diagnosis of PTSD.  However, it was noted that there was not enough evidence to support the diagnosis of PTSD.

In June 1996 the Veteran as noted to possibly be adopting the symptoms of PTSD intentionally.  The Veteran reported nightmares and voices but these symptoms had not been previously documented.

In June 1996 the Veteran was examined and found to have fair hygiene, his behavior was appropriate, and there was no psychomotor agitation or retardation.  The Veteran was cooperative with questions and with the neurologic examination.  His speech was normal in rate, tone, and volume.  His mood was reported to be "pretty good."  The Veteran's affect was variable consistent with mood.  His thoughts were organized and continued to be fixed on physical symptoms and the physiological mechanics of his disease.  There were no audio or visual hallucinations.  He had no suicidal or homicidal ideation.  His judgment was fair and his insight was very poor.  The Veteran was diagnosed with conversion disorder and major depressive disorder.

In December 1996 the Veteran underwent a private psychiatric evaluation.  The Veteran was noted to be cooperative and polite.  His speech was adequate and his comments relevant.  His facial expressions varied and he smiled and laughed frequently.  There was no appearance of distress or discomfort.  The Veteran had indifference to symptoms.  There was no undue anxiety or depression.  He was normally dressed and his grooming and hygiene were adequate.  The Veteran was not suicidal or homicidal.  The Veteran was noted to have no significant symptoms of PTSD although he spoke of having nightmares and difficulty concentrating.  There were no psychotic symptoms and no delusions or hallucinations.  His contact with reality was good and bizarre behavior was not noted.  There was no confusion in thinking and his stream of thought was adequate.  His thought content was relevant and his intellectual and orientation skills were good.  The Veteran had adequate social judgment but somewhat limited insight.  He seemed to exaggerate different things about his life, and his reports about himself did not correspond with information given by his wife.  The Veteran could understand directions.  He was very slow in doing tasks.  He had trouble putting objects together into designs.  Short and long term memory skills were appropriate as were his vocabulary and math abilities.  He could deal with abstract verbal reasoning.  There was no evidence of any specific cognitive problems or organic dysfunctioning.  He was noted to spend much of this time reading during the day and his wife indicated that he was able to get along easily with others and that he was very patient.  The Veteran was noted to indicate that he was able to do very little with his arms or hands although no restrictions were noted.  The psychological problems the Veteran spoke of having did not seem to be supported by his behavior during the evaluation or the description given by his wife.  The examiner found that the Veteran had adequate cognitive skills to manage work.  He related to others in a friendly and capable manner.  He had evidence of mild depression but the significance of the depression was noted to be somewhat questionable.  The Veteran was diagnosed with questionable PTSD and conversion disorder.

The Veteran was diagnosed with depressive disorder in December 1996.

In January 1997 the Veteran reported isolation, irritability, sleeplessness, nightmares, flashbacks, avoidance, and depression.  

In August 1997 the Veteran was reported to be well kempt with bright affect and good mood.  His speech was organized.  He had no suicidal or homicidal ideations.  He had no audio or visual hallucinations and no delusions.  He was alert and oriented times three; he was diagnosed with depression not otherwise specified.

In another treatment note dated in August 1997 the Veteran was noted to have a bright affect, good mood, and organized speech.  He had no suicidal or homicidal ideations.  He had no audio or visual hallucinations and no delusions.  He was alert and oriented times three.  He was diagnosed with depression.

In September 1997 the Veteran reported a history of depression.

In October 1997 the Veteran was noted to be fairly kempt.  His affect was appropriate to content and his mood was fair.  His speech was organized.  He had no suicidal or homicidal ideations.  He had no audio or visual hallucinations and no delusions.  He was alert and oriented times three.  He was diagnosed with depression associated with chronic pain.  He was also diagnosed with questionable somatoform disorder in October 1997.

In another October 1997 treatment note, the Veteran reported nightmares two to three times a week.  He had severe sleep disturbance, self imposed social isolation, and excessive irritability.  He mentioned seeing ghosts of guys that died in Vietnam and hearing them talk to him while he was wide-awake.  He complained of memory loss and that he could not recognize things that he owns such as his own cloths.  

The Veteran was diagnosed with PTSD in March and October 1997 and in January 1998.

The Veteran was afforded a VA psychiatric examination in January 1998.  He reported isolation, irritability, sleeplessness, nightmares, flashbacks, avoidance, and depression.  He had a nonchalant attitude, with pressured speech and some grandiose ideations about the money he was going to get from suing different people and also for his service-connection.  He talked nonstop about his medical problems and how they came about.  Mood was depressed and he was very anxious.  He admitted flashbacks and nightmares.  He had no suicidal ruminations or homicidal thoughts.  He had no psychomotor retardation.  Thinking was coherent, rather calm, with some flight of ideas and pressured speech.  There were vague paranoid thoughts about being persecuted and his records being sealed by the CIA.  He indicated that did not have many friends and that he was having trouble with his family due to numerous problems.  He complained of having problems with memory and concentration, but the examiner noted that the Veteran could remember practically everything that happened to him.  He complained of tumors in the spine and paralysis related to numerous injuries.  The diagnosis was deferred.  Upon return of the examination file another examiner diagnosed the Veteran with conversion disorder.

A July 1998 SSA note states that the Veteran seems to deal with self and others fairly well.  He could understand directions.  The quality and quantity of his work was fair.  His memory skills were adequate.  He had some trouble coping with stress and pressure.  He had a good ability to follow work rules, relate to co-workers, use judgment, interact with supervisors, function independently, and maintain attention/concentration.  The Veteran was also noted to have a fair ability to deal with the public and deal with work stress.

In July 1998 the Veteran underwent a psychiatric evaluation.  He was cooperative and friendly and interacted adequately.  His speech was appropriate but he commented constantly regarding his numerous physical problems.  His facial expressions were varied and his affect was appropriate.  He was unusually calm and placid in his presentation of symptoms and problems.  There was no undue distress or discomfort.  There was an unusual degree of indifference to his difficulties although he almost seemed to relish in talking about his problems.  He had no undue anxiety or depression and was not suicidal or homicidal.  There were no psychotic symptoms of delusions or hallucinations.  His contact with reality was good and bizarre behaviors were not noted.  There was no confusion in thinking, stream of thought was adequate, and thought content was relevant.  His intellectual and orientation skills were appropriate.  He showed adequate social judgment and some insight.  He was able to give current and background information without difficulty.  Very little was said about his hearing; however, the evaluator indicated that upon evaluation two years prior, his hearing was a big issue.  The Veteran was noted to sit in his wheelchair and watch television during the day.  He was reported to read and visit with friends and neighbors when they stop by.  He liked to listen to music and talk on the telephone every day.  Perceptual motor and intelligence testing was accomplished.  The examiner noted that the Veteran had adequate cognitive skills to manage work.  He related to others fairly well, and he did not exhibit undue distress, anxiety, or depression.  He exhibited features of a conversion disorder and was indifferent to that when it was mentioned.  The Veteran was diagnosed with conversion disorder.

In July 1998 Dr. J.W. diagnosed the Veteran with severe conversion reaction   In September 1998 he had a dissociative episode at a neuropsychiatric consultation.

A March 1999 treatment note indicates that the Veteran was unable to move his legs.  However, he could easily complete a depression transfer to the examination table.  He was diagnosed with conversion disorder with no localizing deficits.

In May 1999 the Veteran underwent a psychiatric evaluation.  He reported amnestic episodes, trouble concentrating, memory difficulty, blocking, and forgetting names unless he uses a mnemonic trick.  His retrograde memory was not a problem.  He complained of reading problems, diplopia, dizziness, and reduced language comprehension.  He was mildly disheveled and socially appropriate.  There were no symptoms of dissociation.  His flow of thoughts was disjointed and at times illogical in his description of the medical underpinnings.  Content of thought was notable for the somatic inaccuracies and the delusional quality of his allegations.  There was no other evidence of frankly psychotic behavior such as hallucinations, flight of ideas, or magical thinking.  His mood and affect were congruent, appropriate, and full in range.

Immediate auditory attentional abilities were within the average range as was performance on both simple and complex cognitive tracking tasks.  Execute system functioning, including cognitive flexibility, problem solving, and ability to adapt his behavior to changing task demands, was low average to borderline in range.  

Free speech was fluent, prosodic, and normal in rate and tone.  There was no evidence of paraphasis speech.  Confrontation naming was within normal limits.  Manual motor speed was within normal limits, bilaterally, and fine manual motor control was slowed bilaterally, right greater than left.  Visuoconstruction ability was within normal limits.  Memory for verbal material was variable with poor learning and recall of a word list over multiple trials.  Memory for visually presented material was more significantly impaired.  Recognition memory was within the average range.  The Veteran reported increased fatigue but symptoms of depressed mood, mental confusion, anger, and tension were all within normal limits.

The Veteran's responses to the Minnesota Multiphasic Personality Inventory 2 suggested considerable psychopathology involving an almost delusional focus on somatic functioning and feelings of alienation and low self-esteem.  The degrees of pathology indicated by his responses were not immediately evident in conversation or throughout the evaluation other than the slightly disorganized manner in which he presented his history, though his medical complaints were noted to be clearly consistent with the psychological findings.  

The Veteran was noted to have inconsistencies when compared with an examination in 1998 and that the etiology of the changes were not attributable to any identifiable neurological condition and were inconsistent with the known effects of a mild head injury.  The Veteran's symptoms were noted to suggest somatization disorder, conversion disorder, hypochondirasis with poor insight, and fictitious disorder.

In a psychiatric note, dated in July 1999, the Veteran was reported to be fairly kempt.  His speech was often tangential and disjointed but generally coherent.  His behavior was calm and cooperative during interview.  He was angry when asked about his understanding of the results of medical evaluations.  Affect was appropriate to content.  Mood was "fine."  He denied suicidal and homicidal ideations and denied audio and visual hallucinations.  There was a somatic preoccupation to content of speech with near delusional quality at times.  He was diagnosed with somatoform disorder not otherwise specified and it was noted that there were likely multiple physical complaints that were inconsistent with medical findings, and rule out malingering.  The Veteran was assigned a GAF score of 50.

In August 1999 the Veteran was noted to be well kempt.  His speech was organized but somewhat grandiose.  Affect was appropriate to content.  His mood was "fine."  He denied suicidal or homicidal ideations and reported auditory hallucinations.  There was somatic preoccupation.  The Veteran was noted to have a somatoform disorder and it was noted that a diagnosis of factitious disorder with psychological symptoms was being considered.  The Veteran was assigned a GAF score of 60.

In November 1999 the Veteran's speech was organized.  His behavior was initially calm but became guarded at times.  Affect was labile.  Mood was "good."  He denied suicidal or homicidal ideations.  He reported hearing voices of Vietnam comrades a few days prior but was unable to make out the content.  He had somatic preoccupation bordering on delusional beliefs.  He was alert and oriented to person, place, and time.  The Veteran was assessed with somatoform disorder and conversion disorder.  There was a questionable diagnosis of PTSD based on a reported history of nightmares of killing a Vietnamese soldier.  The Veteran was assigned a GAF score of 50.

In February 2000 the Veteran reported hearing voices.  His speech was organized with focus.  Affect was somewhat indifferent and mood was "fine."  He denied suicidal or homicidal ideations.  There were questionable somatic delusions.  The Veteran was assessed with somatoform disorder and psychotic disorder not otherwise specified.  The Veteran was assigned a GAF score of 50.

In May 2000 the Veteran was noted to have organized speech that was somewhat grandiose.  Affect was indifferent and mood was "pretty good."  He denied suicidal or homicidal ideations.  He reported hearing voices; however, there were no visual hallucinations.  The diagnosis was somatoform disorder versus somatic delusional disorder and psychosis not otherwise specified.  The Veteran was assigned a GAF score of 50.

In August 2000 the Veteran was found to be fairly kempt.  His speech was organized and affect was appropriate to content.  Mood was "better."  He denied suicidal or homicidal ideation.  He reported hearing voices from Vietnam but no visual hallucinations.  He was diagnosed with somatoform disorder with somatic delusional disorder.  The Veteran was assigned a GAF score of 60.

In December 2000 the Veteran was noted to be diagnosed with conversion disorder and to believe that he was paralyzed due to a spinal cord injury.  Also in December 2000 the Veteran was noted to confabulate about his medical condition.  The Veteran reported insomnia and mumbling voices at night in December 2000.  He denied suicidal or homicidal ideation and denied visual hallucinations.  In December 2000 the Veteran was noted to have no delusions.

In January 2001 the Veteran reported ongoing sleep problems.  His mood was "better" with medication and he had good concentration.  He denied suicidal or homicidal ideation and denied audio or visual hallucinations.

In February 2001 the Veteran was reported to be casually dressed.  His speech was organized, affect was appropriate to content, and mood was "pretty good."  He denied suicidal or homicidal ideation and denied audio or visual hallucination.  There was no focus on somatic concerns as in the past.  The Veteran was assessed with somatic delusional disorder with depression not otherwise specified.  The Veteran was assigned a GAF score of 58.

The Veteran was noted to be casually dressed, to have speech that was organized, slightly restricted affect, and mood that was "pretty good" in March 2001.  He denied suicidal or homicidal ideation and denied audio or visual hallucinations.  There was a moderate focus on chronic somatic concerns.  The Veteran was assessed with somatic delusional disorder with depression not otherwise specified.  The Veteran was assigned a GAF score of 58.

In April 2001 the Veteran reported insomnia.  He was casually dressed.  His speech was organized with less focus on somatic concerns.  Affect was appropriate to content and mood was anxious.  He denied suicidal or homicidal ideation and denied audio or visual hallucinations.  There were no delusions.  He was assessed with somatic delusional disorder with likely adjustment disorder with anxious mood.  The Veteran was assigned a GAF score of 60.

In May 2001 the Veteran reported problems getting thoughts together and beginning to hear voices again.  His speech was focused on somatic complaints.  Affect was odd at times but pleasant and cooperative with questions.  Mood was "fine."  He denied suicidal or homicidal ideation.  He experienced auditory hallucinations and delusions, but no visual hallucinations.  He was alert and oriented times three.  He was assessed with somatic delusional disorder and assigned a GAF score of 55.

In June 2001 the Veteran reported his hallucinations having dissipated on medication and no longer having abnormal tongue movements.  The Veteran was casually dressed and his speech was organized with no focus on somatic delusions.  His affect and mood were brighter.  He denied suicidal or homicidal ideation and denied audio or visual hallucinations.  No delusions were elicited.  He was assessed with somatic delusional disorder and assigned a GAF score of 60.

In July 2001 the Veteran denied suicidal or homicidal ideation and denied audio or visual hallucinations.  There were no delusions.  He reported ongoing problems with insomnia and nerve pain that wakes him up.

In August 2001 the Veteran was noted to be casually dressed and his speech was organized but focused on somatic complaints.  Affect was calm but odd at times.  His mood was "ok."  The Veteran initially stated that he had no auditory hallucinations but later said medication was slowing the voices down.  He denied hearing command hallucinations and had no visual hallucinations.  He was assessed with somatic delusional disorder and assigned a GAF score of 55.

In September 2001 the Veteran reported a reduction in auditory hallucinations on medication.  He tried to sleep without medication and reported staying awake most of the night.  The Veteran was casually dressed, his speech was organized with less focus on somatic concerns, and his affect was appropriate to content.  His mood was "ok."  The Veteran denied suicidal or homicidal ideation and reported infrequent auditory hallucinations.  He was assessed with somatic delusional disorder and assigned a GAF score of 58.

In December 2001 the Veteran reported that he was doing pretty good.  He noted improvement in sleep with medication and indicated that his muscle aches and back pain are what he feels keeps him awake.  He had not heard any voices since being on Seroquel.  The Veteran denied notice of unwanted movements.  He was casually dressed, speech was organized, and affect was appropriate to content.  His mood was "good."  He denied suicidal or homicidal and denied audio or visual hallucinations and there were no delusions.  The Veteran was assessed with somatic delusional disorder and some symptoms of PTSD from reported combat experience and assigned a GAF score of 50.

In March 2002 the Veteran reported a funny dream.  There were no unwanted movements on Seroquel.  He reported not hearing voices since taking medication.  The Veteran was casually dressed, speech was organized with focus on medical problems, affect was with some indifference, and mood was "pretty good."  He denied suicidal or homicidal ideation and denied audio or visual hallucinations and there were no overt delusions.  However, the Veteran had some odd thinking related to health issues.  The Veteran was assessed with somatic delusional disorder with questionable schizoaffective disorder depressed and assigned a GAF score of 55.

In May 2002 the Veteran reported increased nightmares, irritability, and insomnia over prior two weeks.  No new stressor was identified.  He denied suicidal or homicidal ideation and denied audio or visual hallucinations.  He slept all night long on medication for the two prior nights.  

In August 2002 the Veteran reported ongoing problems with insomnia.  He had low energy during the day and a feeling of being a little more down.  He reported nightmares and some flashbacks.  The Veteran was casually dressed, speech was organized, affect was appropriate to content, and mood was "slightly down."  He denied suicidal or homicidal ideation and denied audio or visual hallucinations and there were no delusions.  The Veteran was assessed with schizoaffective disorder, PTSD, and somatoform disorder and assigned a GAF score of 55.

In September 2002 the Veteran reported sleeping well and mood improved.  He was casually dressed and speech was organized.  He denied suicidal or homicidal ideation and denied audio or visual hallucinations and there were no delusions.  The Veteran was assessed with schizoaffective disorder and somatoform disorder and assigned a GAF score of 55.

In November 2002 the Veteran reported sleeping well but groggy when he wakes up in the middle of the night.  He was casually dressed, speech was organized, affect was appropriate to content, and mood was "good."  He denied suicidal or homicidal ideation and denied audio or visual hallucinations and there were no delusions.  The Veteran was assessed with PTSD, schizoaffective disorder, and somatoform disorder, and assigned a GAF score of 55.

In January 2003 the Veteran was admitted for inpatient psychiatric treatment.

In January 2003 the Veteran's speech was coherent but there were periods of blocking throughout interview.  His affect was blunted and mood was "ok."  He denied suicidal or homicidal ideation and denied audio or visual hallucinations.  He was positive for delusions.  The Veteran was alert and oriented to person, place, time, and situation.  His insight was limited and judgment was fair.  The Veteran was assessed with schizoaffective disorder, PTSD, and somatoform disorder, and assigned a GAF score of 30.

A January 2003 psychiatric note indicates that the Veteran felt comfortable with groups of people and could not identify three leisure resources in the community.  However, the Veteran identified past and current interests.

In January 2003 the Veteran was diagnosed with schizoaffective disorder; rule out PTSD, and conversion disorder.  He was assigned a GAF score of 30 on admission and 40 on discharge.

In January 2003 the Veteran was diagnosed with schizoaffective disorder, depressed type, and somatoform disorder not otherwise specified.  He was assigned a GAF score of 30 on admission and 50 on discharge.  The Veteran was disheveled and oriented times three.  His behavior was guarded and there was psychomotor agitation, affect flat, and mood was euthymic.  There was a poverty of thought and somatic delusions.  He denied suicidal or homicidal ideation and denied auditory or visual hallucinations.  His insight was poor and judgment was fair to poor.

In January 2003 the Veteran was casually dressed, his speech was normal in rate and tone.  Affect was constricted but appropriate to content.  Mood was "pretty good."  He denied suicidal or homicidal ideation and denied audio or visual hallucinations and there were no delusions.  He was alert and oriented times three.  The Veteran's insight and judgment improved from recent hospitalization.  The Veteran was diagnosed with schizoaffective disorder and somatoform disorder and assigned a GAF score of 50.

In February 2003 the Veteran was casually dressed and his speech was initially perseverating a need for Clonazepam.  Later his speech was organized.  Affect and mood were mildly anxious.  He denied suicidal or homicidal ideation and denied audio or visual hallucinations and there were no delusions.  The Veteran was diagnosed with schizoaffective disorder and somatoform disorder and assigned a GAF score of 50.

In March 2003 the Veteran was casually dressed, affect was constricted, and mood was good.  He denied suicidal or homicidal ideation and denied audio or visual hallucinations and there were no delusions.  The Veteran was assessed with schizoaffective disorder and cognitive disorder and assigned a GAF score of 55.

In March 2003 the Veteran was casually dressed, speech was organized, affect was constricted but appropriate to content, and his mood was good.  He denied suicidal or homicidal ideation and denied audio or visual hallucinations and there were no delusions.  The Veteran was diagnosed with schizoaffective disorder and assigned a GAF score of 53.

The Veteran was hospitalized for a psychiatric disorder from April 2003 to July 2003.

In April 2003 the Veteran's spouse stated that he was more intrusive over the last several weeks.  She reported him going into neighbor's houses by pushing through partially opened doors and taking cigarettes.  He was staying up most of the night and answering questions with one word answers.  His speech was sparse but perseveration was noted.  His affect was blunted with occasional inappropriate smile/stare.  His mood was "good."  He denied suicidal or homicidal ideation and denied audio or visual hallucinations and there were no delusions.  The diagnosis was schizoaffective disorder, cognitive disorder, and somatoform disorder, and assigned a GAF score of 40.

In April 2003 the Veteran's speech was sparse but perseveration noted.  Affect was blunted with occasional inappropriate smile/stare.  Mood was good.  He denied suicidal or homicidal ideation and denied audio or visual hallucinations and there were no delusions.  Alert and oriented to person, place, date.  The Veteran's insight and judgment were limited.  He was assessed with schizoaffective disorder depressed type and somatoform disorder, and assigned a GAF score of 30.

An April 2003 psychiatric note indicated that the Veteran was fluridly psychotic with disruptive and unpredictable behavior.

The Veteran was evaluated again in April 2003 and was noted to be unshaven and slightly disheveled.  He was cooperative with the examination.  He made staring eye contact and had repetitive oral movements.  Speech was occasional with word-finding problems versus thought blocking.  At times speech was very fluent and with much elaboration.  Affect was irritable and guarded.  Mood was "I'm in pain" and anxious.  He denied panic.  Thought processes were at times over inclusive and tangential.  He was able to appropriately respond to all questions when they are repeated and he can hear them.  He had chronic auditory hallucinations and multiple somatic delusions.  He was alert and fully oriented except off by one on date.  He was able to name objects and repeats phrase with one error.  Recall of 1/3 at 5 minutes and 2/3 with cuing.  He was able to spell "world" forward and only 3/5 backward.  He was able to accurately draw a clock face with numbers and hands and showing requested time.  Reads and follows written and verbal commands.  His insight and judgment are limited.  He was diagnosed with schizophrenia or schizoaffective disorder and it was noted that he was very somatically preoccupied and that psychosomatic disorders do not appear to be primary problem here. 

The Veteran had suicidal ideation and vague attempts in April 2003.  Another April 2003 psychiatric treatment note indicates that the Veteran had an affect that was occasionally inappropriate smile.  Mood was "good."  He denied suicidal or homicidal ideation and denied audio or visual hallucinations and there were no delusions.  He was alert and oriented to person, place, and date.  His insight and judgment were limited.  The diagnoses were schizoaffective disorder depressed type, somatoform disorder, cognitive disorder, and oral dyskinesia.  

An April 2003 mental status examination revealed the Veteran to be alert and oriented to day, date, year, person, and place.  Mood was sad with flat affect.  Thought processes revealed perseveration regarding medications and some somatic delusions.  He denied suicidal or homicidal ideation and denied audio or visual hallucinations.  There was no evidence of paranoia.  His insight and judgment were limited.  The Veteran was diagnosed with schizoaffective disorder, depressed type and somatoform disorder not otherwise specified, and assigned a GAF score of 35.

In April 2003 the Veteran was alert and oriented to day, date, year, person, and place.  His mood remained sad with flat affect.  There was perseveration regarding medications and somatic delusions persisted.  He denied suicidal or homicidal ideation and denied audio or visual hallucinations and there was no evidence of paranoia.  His insight and judgment were limited.  The Veteran was assessed with schizoaffective disorder, depressed type, and somatoform disorder not otherwise specified, and assigned a GAF score of 35.

In April 2003 the Veteran stated that he heard voices.  He was diagnosed with schizoaffective disorder, depressed type, and somatoform disorder not otherwise specified, and assigned a GAF score of 35.

In May 2003 the Veteran diagnosed with schizoaffective disorder, depressed type and somatoform disorder not otherwise specified, and assigned a GAF score of 30.  In another treatment note in May 2003 the Veteran was diagnosed with schizoaffective disorder and assigned a GAF of 20.

In May 2003 the Veteran was noted to have symptoms of psychosis with disruptive behavior.

In May 2003 psychiatric evaluation the Veteran's speech was reported to be of normal rate with more spontaneity.  Mood was good.  He denied suicidal or homicidal ideation and denied audio or visual hallucinations.  There was no mention of somatic delusions.  He was alert and oriented times four and his insight and judgment were noted to be improving from admission.  He was diagnosed with schizoaffective disorder, depressed type.

In a different treatment note, dated in May 2003 the Veteran's mental status was reported to have not changed much during the course of the Veteran's stay.

A May 2003 psychiatric treatment note reflects that the Veteran was alert and oriented to place, city, month, and year.  He had poor grooming and hygiene.  Speech was normal in tone and volume with increased latency.  There was paucity of speech.  Mood was euthymic and affect was blunted.  He denied suicidal and homicidal ideation and there were no somatic delusions.  The Veteran's thought process was disorganized.  He endorsed audio hallucinations but denied visual hallucinations.  There was no psychomotor agitation or retardation.  His insight was poor and judgment was impaired.  The Veteran was diagnosed with schizoaffective disorder, depressed type, and somatoform disorder not otherwise specified.

In May 2003 the Veteran's speech was sparse but preservation noted.  Affect was blunted with occasional inappropriate smile/stare.  Mood was good.  He denied suicidal or homicidal ideation and denied audio or visual hallucinations and there were no clear delusions elicited.  The Veteran was alert and oriented times three and his insight and judgment were limited.  He was diagnosed with schizoaffective disorder, depressed type; somatoform disorder; and cognitive disorder.  He was assigned a GAF score of 30 on admission and 35 at the date of the report.

In another treatment note dated in May 2003 the Veteran was noted to be alert and oriented to person, place, and date.  His grooming and hygiene were poor.  Speech was normal tone and volume with increased latency, paucity of speech, and persevertion.  He was on trazadone at lunch and dinner.  Mood was euthymic and affect was blunted.  The Veteran denied suicidal or homicidal ideation.  His thought process was disorganized and he endorsed audio hallucinations.  He denied visual hallucinations.  There was mild psychomotor agitation.  His insight was poor and judgment was impaired.  The diagnoses were schizoaffective disorder and somatoform disorder

A May 2003 psychiatric note indicated that the Veteran had mild psychomotor retardation along with subtle abnormal involuntary movements.  Mood was "I am doing ok."  Affect was blunted and at times appropriate.  There was speech perseveration evidence but appropriate when asked questions.  His thought process was linear and goal directed.  He denied audio or visual hallucinations but was noted to seem to be responding to external stimuli.  He denied being paranoid, but, was preoccupied with a spinal block.  He was alert and oriented to place and person.  His memory could not be tested.  The Veteran's insight and judgment were poor.  He was diagnosed with schizoaffective disorder.

In May 2003 the Veteran was given a discharge diagnosis of schizoaffective disorder and somatoform disorder and assigned a GAF score of 30.  The Veteran was then discharged to another VA facility.

In a May 2003 treatment note the Veteran was reported to be friendly and cooperative, dressed casually, and in no distress.  There was unremarkable motor activity.  Mood was depressed.  Affect was withdrawn.  Speech revealed perseveration but appropriate when asked questions.  Thought process was logical.  He denied audio or visual hallucinations and paranoia.  There was no evidence of somatic delusions.  He was preoccupied with receiving the same medications as before.  He was alert and oriented times four.  His memory could not tested.  His insight was fair and judgment reasonable.  The Veteran was assessed with schizophrenia.

Multiple inpatient treatment notes dated in June 2003 reflect that the Veteran was uncooperative and had mild to minimal psychomotor retardation along with subtle abnormal involuntary movements.  Mood was good to dysphoric.  Affect was flat and at times appropriate.  His speech was low toned and he refused to answer most of the time and ranged to few words, mostly indifferent.  Thought process was goal directed, perseverating at times, ranging to no response.  Thought content and cognitition could not be assessed as the Veteran did not answer.  His insight and judgment were poor.  The Veteran was diagnosed with schizoaffective disorder and somatoform disorder and assigned a GAF score of 30.

Multiple treatment notes dated in July 2003 reveal minimal psychomotor retardation along with subtle abnormal involuntary movements.  Mood dysphoric to good.  Affect flat to blunted.  The Veteran's speech was noted as speaking more than a few words and continued to be indifferent ranging to slurred with some words audible.  Other records reveal auditory hallucinations.  His insight and judgment were poor.  He was diagnosed with schizoaffective disorder and somatoform disorder and was assigned a GAF score of 30.

Multiple treatment notes dated in July 2003 show good eye contact and no psychomotor agitation or retardation.  Mood was good.  Affect was blunted.  Speech was noted to be slurred but some words audible.  The Veteran was noted to not clearly communicate for thought process, thought content, or cognition.  His insight and judgment were poor.  The Veteran was diagnosed with schizoaffective disorder and somatoform disorder and assigned a GAF score of 30.

In a treatment note dated in July 2003 the Veteran was noted to have fair personal hygiene, good eye contact, and no psychomotor agitation or retardation.  Mood was good.  Affect was restricted.  Speech was dysrthic but audible and goal directed.  Thought process was mostly logical without any evidence of loose association or flight of ideas.  He complained of auditory hallucinations; however, he denied other hallucinations, and suicidal or homicidal ideation.  The Veteran was oriented to place, person, and time, and his memory was grossly intact.  His insight and judgment were limited.  The Veteran was assessed with schizoaffective disorder and assigned a GAF score of 39.

In another treatment note, dated in July 2003, the Veteran was noted to have fair personal hygiene, good eye contact, and some mild psychomotor agitation.  Mood was good.  Affect was labile.  Speech was slurred but was audible and goal directed.  Thought process was mostly logical without any evidence of loose association or flight of ideas.  He complained of auditory hallucinations; but, denied other hallucinations, and suicidal or homicidal ideation.  The Veteran was oriented to place, person, and time, and his memory was grossly intact.  Fund of knowledge was education appropriate.  His insight and judgment were limited.  The Veteran was diagnosed with schizoaffective disorder and assigned a GAF score of 39.

A July 2003 discharge summary of the Veteran's inpatient treatment from May 2003 to July 2003 shows that he had a history of schizoaffective disorder.  He had been going to the houses in the neighborhood, opening doors, taking cigarettes, etc. even though he had not smoked in years.  Reportedly he was not sleeping well.  On discharge he was casually dressed, alert and oriented, mild dyskinetic movements of the oral facial area were noted.  His mood was good and affect was restricted by appropriate and congruent to mood.  He denied any suicidal or homicidal ideations.  He denied any hallucinations and there were no apparent delusions.  The Veteran was noted to have gained some insight into his illness.  His judgment remained somewhat limited and the Veteran was assigned a GAF score of 39.

In August 2003 the Veteran was noted to be alert, oriented, and cooperative.  He denied suicidal or homicidal ideation and was diagnosed with schizophrenia.

In another treatment note, dated in August 2003, the Veteran was noted to have an affect that was giddy at times.  Mood was good.  He denied suicidal or homicidal ideation and no delusions were elicited.  The Veteran reported hearing voices.  He was diagnosed with schizoaffective disorder, bipolar type and PTSD, and was assigned a GAF score of 45.

In September 2003 it was reported that the Veteran had a history of delusions, depression, insomnia, auditory hallucinations, intrusive memories of combat, and nightmares.  He was casually dressed, affect was giddy but mostly appropriate to content, and his mood was good.  He denied suicidal or homicidal ideation as well as audio or visual hallucination.  There were no delusions.  He was diagnosed with schizoaffective disorder, depressed, and was assigned a GAF score of 55.

In November 2003 the Veteran was reported to be casually dressed, speech was sparse but organized, affect was constricted, and mood was good.  He denied suicidal or homicidal ideation and there were no delusions.  He reported occasional auditory hallucinations.  The Veteran was diagnosed with PTSD and schizoaffective disorder, depressed type, and was assigned a GAF score of 50.

A November 2003 SSA review indicates that medical improvement of the Veteran was not established.

In January 2004 the Veteran was found to be alert, oriented, and cooperative.  He denied suicidal or homicidal ideation as well as audio or visual hallucination.  He denied sleep or appetite problems.  He was noted to spend time at church but mostly to watch television or read.  He was diagnosed with schizophrenia.

In March 2004 the Veteran's speech was tangential to questions.  Affect was constricted.  Mood was good.  He denied suicidal or homicidal ideation.  He reported auditory hallucinations but denied visual hallucinations.  There were no clear delusions elicited.  He was alert and oriented times three.  The Veteran's insight was limited and judgment was fair.  He was diagnosed with PTSD with some dissipation of depression, irritability and intrusive memories.  He had chronic auditory hallucinations but he was off neuroleptics and did not want to start taking them at present.  He was assigned a GAF score of 53.

In June 2004 the Veteran reported chronic nightmares, intrusive memories of combat experiences, and avoidance of watching news related to war due to increase in symptoms.  He had chronic auditory hallucinations.  His wife reported that speech and behavior were often tangential.  The Veteran was casually dressed and his speech was often tangential to questions.  Mood was "stable."  He denied suicidal or homicidal ideation.  He had auditory hallucinations but no visual hallucinations.  There were no delusions elicited.  The Veteran was diagnosed with schizoaffecive disorder and PTSD, and assigned a GAF score of 50.

Subsequently a GAF score of 53 was assigned in June 2004 with mood noted to be "pretty good," speech organized, no suicidal or homicidal ideation, episodic auditory hallucination, and no visual hallucination.

In August 2004 the Veteran was noted to be casually dressed, his speech was coherent with focus on symptoms, his behavior was pleasant and cooperative, his affect was appropriate to content, and his mood was up and down.  He denied suicidal or homicidal ideation.  He was positive for auditory hallucinations with no commands.  He had no visual hallucinations and no delusions.  A GAF score of 53 was assigned.

In December 2004 the Veteran's speech was noted to be normal in rate and tone.  He had no delusions.  Affect was appropriate to content and mood was good.  He denied suicidal or homicidal ideation and denied audio or visual hallucinations.  The Veteran was diagnosed with chronic symptoms of PTSD, insomnia with history of auditory hallucinations, and delusions.  A GAF score of 50 was assigned.

The Veteran was afforded a VA psychiatric examination in December 2004, which revealed that he was oriented within normal limits.  Appearance and hygiene were not appropriate and showed signs of neglect.  Behavior was appropriate.  Affect and mood were abnormal with disturbance of motivation and mood.  Communication was within normal limits.  Speech was within normal limits.  Panic attacks were absent.  There was no delusion history and no delusions observed.  Hallucination history was noted to be present occasionally including nightly vivid dreams.  There were no hallucinations at the examination.  Obsessional rituals were absent.  Thought processes were not appropriate with somatic concerns and mental lapses.  Judgment was not impaired.  Abstract thinking was normal.  Memory was within normal limits.  Suicidal and homicidal ideation were absent.  The Veteran was diagnosed with PTSD and assigned a GAF score of 46.

In March 2005 the Veteran's speech was noted to be organized with no focus on previous delusions.  Affect was constricted but appropriate to content.  Mood was pretty good.  He denied suicidal or homicidal ideation.  Positive for auditory hallucinations and negative for visual hallucinations.  There were no delusions.  The Veteran was assessed with chronic symptoms of PTSD with reduction in intensity/frequency on current medication with chronic auditory hallucinations and history of delusions.  He was assigned a GAF score of 50.

In June 2005 the Veteran's speech was focused on somatic concerns, delusions.  Mood was fair.  He denied suicidal or homicidal ideation.  He was positive for auditory hallucinations and negative for visual hallucinations.  He was diagnosed with an exacerbation of psychotic symptoms with chronic PTSD symptoms and assigned a GAF score of 50.

A statement of VA practitioners dated in August 2005 shows that the Veteran reported repeated, disturbing memories, thoughts, or images of a stressful military experience; repeated, disturbing dreams of a stressful military experience; suddenly acting or feeling as if a military experience was happening again; feeling very upset when reminded of a stressful military experience; having physical reactions when reminded of a stressful military experience; avoiding thinking about or talking about a stressful military experience or avoiding having feelings related to it; avoiding activities or situations reminiscent of a stressful military experience; trouble remembering important parts of a stressful military experience; loss of interest in activities he used to enjoy; feeling distant or cut off from others; feeling emotionally numb or being unable to have loving feelings for those close to him; feeling distant or cut off from others; feeling that his future will somehow be cut short; trouble falling asleep or staying asleep; feeling irritable or having angry outbursts; having difficulty concentrating; being super-alert or watchful or on guard; and feeling jumpy or easily startled.  Recent outpatient visits revealed that the Veteran complained of chronic nightmares and intrusive memories of combat experiences in Vietnam.  He had occasional flashbacks to hand to hand combat in Vietnam and chronic insomnia.  

In August 2005 the Veteran's speech was sparse and was not focused on somatic delusions as in prior visits.  Mood was good.  He denied suicidal or homicidal ideations.  There were some auditory hallucinations but the Veteran denied visual hallucinations.  The Veteran was diagnosed with chronic symptoms of PTSD and psychosis with some dissipation of the intensity of PTSD symptoms on the current medication and not focusing on delusions.  A GAF score of 50 was assigned.

In November 2005 the Veteran's speech was normal in rate with some focus on somatic delusions.  Affect was giddy at times.  Mood was level.  He denied suicidal or homicidal ideations and denied audio or visual hallucinations.  Insight into health issues related to back and legs was limited due to delusions.  He was diagnosed with chronic symptoms of PTSD with some dissipation on current treatment.  The Veteran had psychotic symptoms of somatic delusions that were reported to be chronic but were, at times, more pronounced.  He was assigned a GAF score of 50.

In January and March 2006 the Veteran was casually dressed and his speech was of normal rate and not focused on delusions.  Mood was good.  He denied suicidal or homicidal ideations.  He reported occasional mumbling auditory hallucinations that were chronic.  There were no visual hallucinations.  He was diagnosed with chronic symptoms of PTSD and psychotic symptoms with a reduction in intensity of PTSD symptoms on medications and assigned a GAF score of 53.

In June 2006 the Veteran's speech was sparse but coherent and not focused on delusions.  Affect was constricted.  Mood was good.  He denied suicidal or homicidal ideations and denied audio or visual hallucinations outside of flashbacks.  The Veteran was alert and oriented to person, place, and time.  He was diagnosed with chronic symptoms of PTSD with dissipation on current treatment.  There were no overt psychotic symptoms.  He was assigned a GAF score of 53.

In September 2006 the Veteran's speech was of normal rate and tone.  Mood was good.  He denied suicidal or homicidal ideations and denied audio or visual hallucinations.  There were no delusions.  He was assessed with dissipation of intensity of PTSD symptoms and no overt psychotic symptoms and assigned a GAF score of 55.

In November 2006 the Veteran reported episodic nightmares and intrusive memories of previous combat trauma.  It was noted that medication decreased the intensity and frequency of the symptoms.  Mood was stable.  There was no return of auditory hallucinations.  The Veteran was casually dressed and speech was sparse but coherent and not focused on delusional content.  Affect was calm and appropriate to content.  Mood was described as level.  He denied suicidal or homicidal ideations and denied audio or visual hallucinations.  There were no delusions.  The Veteran was assessed with dissipation of intensity of PTSD symptoms on current combinations of medications.  There were no overt psychotic symptoms.  The Veteran was assigned a GAF score of 55.

In February 2007 the Veteran reported ongoing occasional nightmares and intrusive memories of his combat trauma.  He reported that they were triggered by watching war footage on the current war in Iraq.  He reported avoiding news coverage on the war in Iraq.  He stated that his sleep was better on medication.  His speech was organized and not focused on delusional content.  Affect was constricted but appropriate in content.  Mood was euthymic.  He denied suicidal or homicidal ideations and denied audio or visual hallucinations.  The Veteran was diagnosed with chronic symptoms of PTSD with dissipation on the combination of medications and supportive psychotherapy.  He was not focusing on his somatic delusions and had been off of neuroleptics.  When asked about pain the Veteran spoke about delusions of tendons snapping but stopped indicating that he managed by diverting his attention and by staying busy.  He was jovial and cordial during the interview and did not appear in acute pain.  He was assigned a GAF score of 53.

In June 2007 the Veteran reported that he was sleeping well and had occasional nightmares and intrusive memories of previous trauma.  His speech was coherent and not focused on somatic delusions.  Mood was good.  He denied suicidal or homicidal ideations and denied audio or visual hallucinations.  The Veteran was diagnosed with dissipation of PTSD symptoms on current medication.  There was no focus on delusions off neuroleptics.  He was assigned a GAF score of 55.

In October 2007 the Veteran reported episodic nightmares and intrusive memories of previous combat trauma.  He was sleeping well.  He did not verbalize any overtly psychotic symptoms.  There was some grandiose thinking discussed with others on a prior visit.  The Veteran was casually dressed.  Speech was organized and not focused on delusional content.  Affect was appropriate to content.  Mood was euthymic.  He denied suicidal or homicidal ideations and denied audio or visual hallucinations.  The Veteran was assessed with chronic symptoms of PTSD with a history of delusions and auditory hallucinations and assigned a GAF score of 53.

In November 2007 the Veteran reported chronic episodic nightmares and intrusive memories of previous witnessed trauma.  He had middle insomnia.  He occasionally heard voices.  Speech was organized.  Affect was appropriate to content.  Mood was euthymic.  He denied suicidal or homicidal ideations.  He had auditory hallucinations but to deny visual hallucinations.  There was mild paranoia but no systematized delusions.  He was assessed with chronic symptoms of PTSD and schizophrenia.  His thinking was often odd in content and somewhat grandiose with occasional auditory hallucinations.  The Veteran was assigned a GAF score of 53.

The Veteran was afforded a VA psychiatric examination in January 2008.  He reported having constant memories from the war triggered by rain and pine trees that remind him of the monsoon season in Vietnam.  He had intrusive thoughts and memories but they occur less often than they once did.  He had nightmares about Vietnam and flashbacks while awake.  He avoided things that reminded him of his experiences in Vietnam.  He no longer enjoyed things as he once did and somewhat isolated himself from others.  He reported difficulty concentrating and to become irritable and angry easily.  He had a heightened startle response as well as symptoms of hypervigilance such as scanning the males in a crowd for possible danger.  His symptoms occurred daily and had been present since Vietnam.

On examination, the Veteran was dressed appropriately and well groomed.  The Veteran had good personal hygiene and built rapport easily.  He had no usual behaviors were noted.  He was alert and oriented to person, place, time, and situation.  There were mild delusions which he identified as untrue such as fantasy oriented thoughts.  He indicated that he can see his comrades who were killed in battle if he closed his eyes.  It was difficult to determine if this was a hallucination or a flashback.  He had difficulty with recent memory.  The Veteran denied obsessive and compulsive behaviors or rituals.  Speech was clear and coherent and at an average rate.  He endorsed having panic attacks in the past brought on by his medication.  He endorsed symptoms of depression and indicated that he isolates himself from others and does not enjoy being around other people.  The Veteran was reported to have depression most likely secondary to his PTSD.  The Veteran admitted being impulsive and having difficulty sleeping.  The examiner diagnosed the Veteran with PTSD and assigned a GAF score of 55.

In an addendum to the examination dated in January 2008 the examiner added the diagnoses of schizophrenia, undifferentiated type, by history, and major depressive disorder to the Axis I diagnosis.

In January 2008 the Veteran reported chronic episodes of nightmares and intrusive thoughts of previous combat experiences.  Medications were reported to dissipate the intensity of symptoms.  He was sleeping better at night.  The Veteran was casually dressed.  Speech was organized, affect was constricted, and mood was pretty good.  He denied suicidal or homicidal ideation and denied auditory or visual hallucinations.  There were no delusions.  He was assessed with dissipation of PTSD symptoms and no overt psychotic symptoms on the current treatment regimen and assigned a GAF score of 55.

In June 2008 the Veteran reported ongoing episodes of nightmares and intrusive thoughts of previous combat experiences.  He was sleeping through the night.  He was casually dressed, speech was circumstantial at times but coherent and not focused on delusional beliefs, affect was constricted but appropriate to content, and mood was good.  He denied suicidal or homicidal ideations and denied audio or visual hallucinations.  The Veteran was assessed with chronic symptoms of PTSD with some dissipation of intensity on medication and psychotherapy.  There were no overt psychotic symptoms.  He was assigned a GAF score of 53.

In August 2008 the Veteran reported avoiding watching any news of the war in Iraq or any movies related to war.  He reported that if he watches these he has more intrusive thoughts of his own combat experience.  His affect was appropriate to content.  Mood was good.  He denied suicidal or homicidal ideations and denied audio or visual hallucinations.  He was not focused on delusions.  The Veteran was alert and oriented to person, place, date, and situation.  His insight into his problems was somewhat limited and judgment was fair.  The assessment was chronic symptoms of PTSD and a history of psychotic symptoms.  The Veteran reported dissipation of PTSD symptoms on the current treatment regimen.  There was no return of overt psychotic symptoms although the Veteran was off neuroleptics.  He was assigned a GAF score of 55.

In September 2008 the Veteran reported episodic nightmares and intrusive memories of previous combat trauma.  The current regimen of treatment was noted to help dissipate the intensity of the symptoms.  The Veteran was casually dressed.  Speech was organized and not focused on delusions.  Affect was giddy at times but generally appropriate to content.  Mood was euthymic.  He denied suicidal or homicidal ideations and denied audio or visual hallucinations.  He was not focused on delusions.  Assessment was chronic symptoms of PTSD with dissipation of intensity and frequency with current treatment and the Veteran was assigned a GAF score of 55.

In January 2009 the Veteran reported that he had been in a car accident in November 2008.  He had ongoing symptoms of nightmares and intrusive thoughts of previous combat trauma.  He had chronic delusions regarding his legs.  He reported feeling that the tendons are burning and will likely snap since the accident.  He had occasional flashbacks to combat trauma.  The Veteran was casually dressed, speech was normal in rate and tone, affect was generally appropriate to content with occasional giddiness, and mood was good.  He denied suicidal or homicidal ideations and denied audio or visual hallucinations.  He was reported to be beginning to focus on previous somatic delusions.  He was assessed with long-standing history of PTSD with some dissipation with psychotherapy and medication.  The Veteran was also noted to have a history of delusions and auditory hallucinations.  He refused restarting narcoleptics.  Although he had previously refused to walk, he was walking on regular basis and indicated that he needs to continue walking to help maintain his health.  The Veteran was assigned a GAF score of 53.

In March 2009 the Veteran reported dreams and intrusive thoughts.  He stated that he knows that his legs and tendons had problems.  This was noted to be a long-standing delusion that in the past resulted in him getting in a wheelchair stating that he was unable to walk.  He was not focusing on the beliefs to this extent and is able to divert his attention to other matters.  He was casually dressed with sparse but coherent speech.  His affect was constricted with occasional inappropriate smile.  His mood was mildly depressed.  He denied suicidal or homicidal ideations and denied audio or visual hallucinations.  There were some somatic delusional thoughts.  The Veteran was assessed with chronic symptoms of PTSD and schizophrenia.  There was a reported reduction in PTSD symptoms on the current treatment regimen.  He was off all neuroleptics for treatment for schizophrenia and refuses neuroleptics.  The Veteran had some chronic delusional thoughts but does not focus on these thoughts as he did in the past.  He was assigned a GAF score of 53.

In March and June 2009 the Veteran's cognitive and memory difficulties were assessed in speech therapy notes.

In July 2009 the Veteran's speech was grandiose but not hyperverbal or pressured.  Affect was giddy at times.  Mood was good.  He denied suicidal or homicidal ideations.  He reported occasionally thinking that he hears a voice but is unable to make out the content.  He reported some flashbacks to trauma in Vietnam.  The Veteran denied visual hallucinations.  Delusional thinking was noted.  The Veteran was assessed as having a long history of PTSD as well as psychotic symptoms.  He was assigned a GAF score of 53.

In November 2009 the Veteran reported chronic episodic intrusive thoughts of previous combat trauma.  Sleep was improved with dissipation of nightmares.  He was casually dressed and speech was sparse and not focused on delusional content.  He no longer verbalized grandiose delusions.  The Veteran's affect was giddy at times and mood was good.  He denied suicidal or homicidal ideations and denied audio or visual hallucinations.  The Veteran was alert and oriented to person, place, and date.  His insight into problems was somewhat limited and his judgment was fair.  He was assessed with chronic episodic symptoms of PTSD including intrusive thoughts and occasional nightmares and assigned a GAF score of 53.

In January 2010 the Veteran was afforded a VA psychiatric examination.  He reported that two thirds of his dreams were bad and that he dreamed about Vietnam once or twice a week.  Some of the dreams appeared to not be nightmares.  He acknowledged intrusive memories about Vietnam daily and that the memories were both good and bad.  The Veteran endorsed flashbacks but appeared to be referring to memories about the landscape in Vietnam.  He avoided stressors making efforts to avoid thinking about the stressors.  He avoided watching war movies especially those about Vietnam.  There was a prominent loss of interest as he enjoyed playing and writing music, listening to music and watching good television programs.  He felt distant from people.  He did not describe emotional numbing.  He reported exaggerated hyperstartle response at times and general hypervigilence.  His sleep was better with medication.  The Veteran reported irritability, particularly with his grown son and daughter-in-law.  He indicated that he had trouble concentrating but attributed it to two head injuries related to falls.  He stated that he was depressed a lot on a daily basis and that his current depression severity was a maximal of 10 on a scale of 1 to 10.  He reported decreased appetite but stated that the appetite was ok.  The Veteran denied suicidal or homicidal thoughts.  However, he acknowledged auditory hallucinations once or twice a week and indicated that he had schizophrenia.  He grew tangential when he was asked if experienced thoughts or beliefs that others seemed to feel were not real.

The Veteran reported in his current life that he cuts the grass in the summer a little at a time.  He watches television.  He indicated that he used to enjoy playing the keyboard until his daughter-in-law pawned it.  He stated that he and his wife usually went out together to eat breakfast once around the first of each month and that they used to enjoy going to movies but that his wife's blindness made that difficult.  He had no local family members or friends with whom he visited but he called a brother every two or three months.  He attended medical appointments about every four to eight weeks.  The Veteran indicated that he had no trouble keeping up with his hygiene.  He did some yard work and shared some household chores with his wife.  He was in charge of the family finances and had no active problems in this area.  The Veteran denied membership to any clubs.  However, he indicated that he went to church every Sunday.

Mental status examination revealed that the Veteran was fully oriented.  He was cooperative with a lengthy wait.  He was alert and was dressed in a grey sweatsuit and black orthopedic style shoes.  He wore a cap with the slogan "Vietnam Veteran and proud of it."  He used a rolling walker to ambulate.  He grew increasingly fidgety as the interview bore on often rubbing his right leg and ankle as though they were painful.  Speech was generally normal in rate, tone, rhythm and volume.  He had a slightly slurred quality of speech at times.  Thought was disjointed and sometimes difficult to follow with some loosened associations, peculiar logic and tangentiality.  Thought was at times rather concrete as when he stated on assessment of orientation "we're in your office" rather than offering any more specific details of location.  He reported auditory hallucinations once or twice weekly.  He denied visual hallucinations.  The Veteran described grandiose beliefs.  Although his chart was noted to be replete with mentions of somatic delusional thoughts, these were less evident in the interview, but he did endorse old somatic delusions regarding an old episode of alleged paralysis.  The Veteran's mood was quite depressed by his account and his affect was largely flat.  His insight and judgment seemed fair.  He was able to register three words immediately.  He could recall two of these unaided after about three minutes.  The third word was spontaneously recalled incorrectly (shirt was recalled as pitcher).  He identified the four most recent presidents as "Obama, George W. Bush, his daddy, and Nixon - no, Regan."  He was able to spell the word "world" correctly forward and backward.  

After a lengthy discussion of the Veteran's medical history and summary of the medical evidence of record, the examiner diagnosed the Veteran with psychotic disorder not otherwise specified and assigned a GAF of 40, with respect to psychosis, and 60, with respect to PTSD.

The examiner noted that the Veteran has daily intrusive memories and fairly frequent dreams or nightmares.  However, the subject of the thoughts was not always unpleasant and the dreams are not always representative of his stressors.  Also the thoughts in some instances appear to be delusional beliefs, such as reminiscences of receiving lieutenant's bars in the field after acts of heroism and commanding large numbers of men.

The Veteran reported avoiding thoughts and conversations about the stressor, which showing little difficulty in discussing most of them.  He stated that he avoids some activities that remind him of the stressors.  He reported few interests but does like music and television, in particular playing a keyboard that he no longer has due to family issues.  He reported having distant relationships but has been married for nearly five decades and remains close to a select few family members.

He reported trouble staying asleep but also noted that his CPAP machine for sleep apnea has been malfunctioning for some time.  Medication helps him fall asleep within a reasonable period.  He endorsed poor concentration, hypervigilence, and exaggerated startle.  

Assuming the Board's acceptance of the Veteran's stressor the examiner noted that the Veteran met the criteria for a diagnosis of PTSD.  However, the symptoms overlapped with psychosis which can result in poor concentration, few interest, distant relationships, and a sense of hyper arousal due to paranoia.

The Veteran's symptoms of psychosis were noted to be unmistakable including thought disorganization, flattened affect, reported hallucinations, and delusional beliefs.  There were elements of delusional disorder with prominent somatic themes, but also of grandiose beliefs; however, affective flattening, other negative symptoms, and unrelated auditory hallucinations mitigate against a diagnosis of delusional disorder.  The grandiosity seemed to be continuously present, even with depression; therefore, this diagnosis did not seem to clearly apply.  The apparent late appearance of his illness in his 40's was noted to point away from a diagnosis of undifferentiated schizophrenia, and no other form of schizophrenia seemed to encompass adequately the scope of these symptoms.  Therefore the examiner diagnosed the Veteran with psychotic disorder not otherwise specified.

The examiner noted that it was unlikely that the Veteran could manage a full-time job easily with his level of thought disorganization.  However, the Veteran's PTSD symptoms were found to not appear to significantly hamper his ability to work.  He had been stably married for nearly half a century and had a few other meaningful relationships, but apparently none outside of his immediate family.  He was able to take care of activities of daily living, both basic and functional.  He attended church weekly and managed to attend most scheduled medical appointments.  He had some interests in which he takes pleasure.

As the Veteran's reports of stressors had grown more grandiose over time it was difficult to determine to what extent the symptoms of his PTSD affect his level of functioning.  For the most part, the examiner noted that the Veteran's reported symptoms coupled with objective observations of this function seemed to reflect mild to moderate PTSD symptomology.  The psychosis, which was untreated due to a combination of his wishes and deleterious side effects, was found to probably be the more active and troubling of the diagnoses, although the Veteran seemed to be getting by with only low-dose mood stabilization.  The examiner opined that with respect to the non-service connected psychosis, mental disorder signs and symptoms result in deficiencies in most of the following areas: work, school, family relations, judgment, thinking and mood.

It was the further opinion of the examiner that with respect to the service connected PTSD, there is reduced reliability and productivity due to mental disorder signs and symptoms.  

The Board finds that entitlement to an evaluation of 50 percent disabling, and no higher, is warranted for the Veteran's PTSD for the entire period on appeal excluding the period for which the Veteran has been awarded a temporary total evaluation.

During the entire period on appeal, with the exclusion of the period for which the Veteran was awarded a temporary total evaluation, the Veteran's PTSD manifested GAF scores predominantly between 50 and 60.  The Board notes that the score of between 50 and 60 represent moderate symptoms or moderate difficulty in social, occupational, or school functioning.

During the entire period on appeal, the Veteran's PTSD manifested symptoms of nightmares, difficulty concentrating, isolation, irritability, sleeplessness, flashbacks, avoidance, depression, and delusional thinking regarding his somatic complaints.  The Veteran had isolated reports of see ghosts of guys that died in Vietnam and some complaints of audio hallucinations.  In addition, he was noted in isolated instances to be disheveled.  During the period on appeal the Veteran was noted to have disjointed and at times illogical thoughts as well as poverty of thought in a few instances; however, the evidence reveals the Veteran to have delusional somatic thoughts.  With the execption of a period of inpatient treatment in April 2003, the Veteran had no suicidal ideation and during the entire period on appeal, there was no homicidal ideation noted.  The Veteran was reported during the period on appeal to spend time at church, to be married, and to interact with other individuals.  The Veteran's speech was generally organized; however, the Board acknowledges that he has been noted to have some tangential and sparse speech.  Although the Veteran was noted to report having panic attacks in the past brought on by medication in the report of an examination dated in January 2008; the preponderance of the evidence during the period on appeal does not reveal any panic attacks.  The Veteran denied obsessive and compulsive behaviors or rituals.  Also during the period on appeal, the Veteran was noted to have psychotic symptoms.

The Board acknowledges that the Veteran had two periods of inpatient care, one in January 2003 and a second from April 2003 to July 2003.  During these periods he was assigned GAF scores of between 30 and 40 representing serious symptoms.  During the second of these periods the Veteran was noted to have undertaken vague suidical gestures.  However, considering the symptoms of the Veteran's PTSD during the entire period on appeal, the preponderance of the evidence is against assigning an evaluation in excess of 50 percent disabling for PTSD.

As such, the Board finds that the Veteran's PTSD manifestations more nearly approximate the criteria for an evaluation of 50 percent disabling during the entire period on appeal.

As the Veteran's PTSD did not manifest severe impairment in the Veteran's ability to establish and maintain effective or favorable relationships with people, prior to November 1997, an evaluation in excess of 50 percent disabling is not warranted prior to November 1996.  Although the Veteran's PTSD manifested symptoms of suicidal ideation in April 2003 and periodic periods of impaired judgment and impaired thinking since November 1996; the preponderance of the evidence reveals that the Veteran's PTSD did not manifest occupational and social impairment with deficiencies in most areas, including family relations, obsessional rituals that interfere with routine activities, intermittently illogical, obscure, or irrelevant speech, near continuous pain or depression affecting the ability to function independently, appropriately, and effectively, impaired impulse control, spacial disorientation, neglect of personal hygiene, or inability to establish and maintain effective relationships since November 1996.  As such, entitlement to an evaluation in excess of 50 percent for PTSD is not warranted.

Finally, the Board has considered whether the Veteran's claim warrants referral to the Chief Benefits Director of VA's Compensation and Pension Service under 38 C.F.R. § 3.321.  The Court has clarified the analytical steps necessary to determine whether referral for extraschedular consideration is warranted.  See Thun v. Peake, 22 Vet. App. 111 (2008).  The Court stated that the RO or the Board must first determine whether the schedular rating criteria reasonably describe the Veteran's disability level and symptomatology.  Id. at 115.  If the schedular rating criteria do reasonably describe the Veteran's disability level and symptomatology, the assigned schedular evaluation is adequate, referral for extraschedular consideration is not required, and the analysis stops.  Id.  The Veteran does not meet the criteria for an evaluation in excess of 50 percent disabling and there are no aspects of his PTSD disability not contemplated by the schedular criteria.

Further, the Board finds no evidence of any unusual or exceptional circumstances, such as marked interference with employment or frequent periods of hospitalization related to the service-connected disability at issue, that would take the Veteran's case outside the norm so as to warrant an extraschedular rating.  The Board notes that during the more than decade period on appeal the Veteran was hospitalized twice for his psychiatric disorder.  In addition, the Board notes that the examination report dated in January 2010 indicates that the Veteran's PTSD symptoms were found to not appear to significantly hamper his ability to work.  Therefore, referral by the RO to the Chief Benefits Director of VA's Compensation and Pension Service, under 38 C.F.R. § 3.321 is not warranted.  Id.





ORDER

Service connection for arthritis of the hips is denied.

Service connection for arthritis of the back is denied.

Service connection for arthritis of the knees is denied.

Service connection for a tendon condition is denied.

Service connection for nerve damage to the neck is denied.

Service connection for a sacral vertebral condition is denied.

Service connection for muscle spasm is denied.

Entitlement to an initial evaluation of 50 percent disabling, and no higher, is granted for PTSD, for the entire period on appeal, subject to the statutes and regulations governing the payment of monetary awards.

REMAND

Unfortunately, another remand is required in this case.  Although the Board sincerely regrets the additional delay, it is necessary to ensure that there is a complete record upon which to decide the Veteran's claims so that he is afforded every possible consideration.  VA has a duty to make reasonable efforts to assist the claimant in obtaining evidence necessary to substantiate the claims for the benefits sought, unless no reasonable possibility exists that such assistance would aid in substantiating the claims.  38 U.S.C.A. § 5103A(a); 38 C.F.R. § 3.159.

In June 2003 and May 2009 the Board remanded the Veteran's applications to reopen the previously denied claims of service connection for heart, liver, and eye disabilities, for the Veteran to be provided with adequate notice pursuant to Kent v. Nicholson.  Kent requires that the Secretary look at the bases for the prior denial and notify the Veteran as to what evidence is necessary to substantiate the element or elements required to establish service connection that were found insufficient at the time of the previous denial.  The question of what constitutes material evidence to reopen a claim for service connection depends on the basis upon which the prior claim was denied.  Kent v. Nicholson, 20 Vet. App. 1 (2006).

Pursuant to the Board's May 2009 remand, in August 2009 the Veteran was provided additional notice regarding his applications to reopen.  However, the Board notes that the notice letter states that he had been notified of the prior final denial of his claims for service connection for heart, liver, and eye disabilities in a notice letter dated in July 1998.  The Board notes that the prior final denial of the Veteran's claims of service connection for heart, liver, and eye disorders was dated in January 1991, that the Veteran was notified of this decision in February 1991, and that the Veteran, although filing a timely notice of disagreement, did not perfect his appeal after the issuance of a May 1991 statement of the case. 

In addition, the August 2009 letter informed the Veteran that the "new and material evidence must raise a reasonable possibility of substantiating your claim."  The Board notes that prior to August 29, 2001, there was no requirement that in order to reopen a claim, that the new evidence, when viewed in the context of all the evidence, both new and old, create a reasonable possibility that the outcome of the case on the merits would be changed.  Hodge v. West, 155 F.3d 1356 (Fed. Cir. 1998) (expressly rejecting the standard for determining whether new and material evidence had been submitting sufficient to reopen a claim set forth in Colvin v. Derwinski, 1 Vet. App. 171 (1991)).  Instead, evidence is material if it provides a more complete record.  Hodge, 155 F.3d at 1363.

As the August 2009 letter misidentified the prior final denial of the Veteran's claims of service connection for heart, liver, and eye disorders, and provided him with the incorrect standard to reopen the claims, the Board has no discretion and must remand the claims for the Veteran to be provide with adequate notice.  See Kent v. Nicholson, 20 Vet. App. 1 (2006); Stegall v. West, 11 Vet. App. 268 (1998).

The Veteran seeks entitlement to VA compensation benefits under the provisions of 38 U.S.C.A. § 1151 for residuals of a December 1996 fall at the Decatur, Georgia, VA Medical Center.  He contends that he has neck and head residuals due to a fall at a VA Medical Center.

A December 1996 report of contact indicates that the Veteran was taken to be weighed on a wheelchair scale.  After obtaining his weight, the Veteran backed off the ramp of the scale and because he did not have tip over guards on his wheelchair, the wheelchair proceeded to go over backwards.  The Veteran controlled the fall by grabbing the wheelchair wheels and was righted by a nurse.  The Veteran indicated that he was "okay" and did not hit his head.  He was noted to be examined by a nurse practitioner and found to have no injuries.

In November 1997 the Veteran reported that he had cervical damage from a fall from his wheelchair.  In January 1998 he stated that a fall damaged his heart.

A February 1998 radiology report reflects that the Veteran had a diagnosis of possible malignancy due to 12 millimeter non-enhancing cyst.  There was no association indicated with fall in December 1996.

In February 1998 the Veteran underwent a MRI scan of the brain.  The scan revealed a 12 millimeter nonenhancing cyst in the right temporal lobe, with abnormal signal intensity anterior to this region.  A differential diagnosis of the cystic lesion alone included such entities as neuroepithelial cyst, epidermoid, cysticercosis, or low-grade cystic neoplasm.  The lesion was noted to not be in the right location for the hippocampal-choroidal fissure cyst, another common temporal lobe cyst.  The presence of the abnormal signal intensity anterior to the cyst was noted to make a simple neuroepithelial cyst or epidermoid unlikely, as no abnormal signal should be seen surrounding the cyst with these lesions.  Likewise a single lesion with cysticercosis was indicated to be uncommon.  It was reported that it was possible that it could be a posttraumatic finding, with the white matter signal abnormality anterior to the cyst representing encephalomalacia and the cyst itself representing a small focus of posttraumatic cystic encephalomalacia.  However, the possibility of a low grade cystic neoplasm is reported to be more likely.  

A May 1998 statement of the Veteran indicates that he contended that he has a growth on his brain due to the trauma of hitting his head during a wheelchair accident.  In May 1998 the Veteran was noted to have a cystic brain mass.

A June 1998 MRI scan of the Veteran's brain revealed a 1.2 centimeter cystic lesion in the right temporal lobe (nonenhancing) with abnormal signal intensity anterior to this region.  A differential diagnosis of the cystic lesion would include such entities as neuroepitheial cyst, epidermoid, cystic encephalomalacia, parasistic cyst, low-grade cystic neoplasm, etc.   The lesion was noted to not be in the usual location of a choroidal fissure cyst.  A simple neuroepitheial cyst or epidermoid were noted to not commonly have adjacent abnormal signal such as seen in the Veteran's case.  It was noted that post-traumatic cystic encephalomalacia may possibly demonstrate both cystic disease and adjacent white matter signal as was seen in the Veteran's case.  In addition, it was noted that low grade cystic neoplasm could also have this appearance.  Parasitic disease was noted to be a more remote consideration.  Neurosurgical consultation was suggested.

The Veteran was noted to have a right temporal lobe cyst that is stable by MRI in July 1998.

In a July 1998 statement the Veteran reported another fall in June 1996 at the VAMC in Decatur.  He indicated that he fell while using the bathroom in his room.  In addition, he indicated that when he fell in December 1996 he hurt his head.

An August 1998 electroencephalography was noted to be normal.  In August 1998 the Veteran as noted to have somatic delusions of psychotic proportions. 

The Veteran was afforded a VA examination in January 1998.  After examination he was diagnosed with mental disorder by history, mild to moderate degenerative changes at multiple levels of the thoracic spine, hands without objective evidence of sensory or motor deficit, no objective findings to explain the profound weakness in the legs related by the Veteran, and no evidence of disease by physical examination and chest X-ray regarding the heart.

The Veteran underwent a MRI scan in March 1999 that revealed a 1.2 centimeter cystic lesion in the right temporal lobe which is nonenhancing with a slight amount of abnormally increased T2 signal anterior to the lesion.  It was noted that the lesion was certainly suspect to represent some benign entity such as neuroepithelial cyst.  There were no other abnormalities detected.

In April 1999 the Veteran complained of burning pain in the back and legs.  He indicated that he had the pain since 1996 when he fell in the hospital.  The Veteran reported that the fall caused a T-1 to T-9 tumor and could not think since falling and hitting the back of his head.

In a statement dated in May 1999 the Veteran indicated that the falls caused the head injury.  In another statement dated in May 1999 the Veteran reported that his back disabilities were caused by his fall in December 1996.

In January 2000 the Veteran underwent a MRI scan of the brain that revealed a 1 centimeter diameter cyst lesion in the right temporal lobe which is nonenhancing.  There was a small area of heightened T2 signal anterior to the cyst that was unchanged.  It was noted that paracytic cyst could be ruled out.  It was further noted that a benign process such as neuroepitheial cyst was more likely and that a very low grade glioma cannot be completely excluded.

The Veteran underwent another MRI scan of the brain in January 2003.  The scan revealed a 10 to 12 millimeter cystic lesion in the anterior right temporal lobe with a small area of high T2 signal noted anterior to this.  This was noted to be unchanged in size and configuration since prior studies actually dating back to 1998.  It was noted that it certainly should simply represent a benign lesion such as neuroenteric cyst.  There were some tiny foci of high T2 signal seen in the centrum semiovale bilaterally that may have been present on the previous study but which was clearly seen on the FLAIR sequence on the current study.  The FLAIR sequence was not performed previously.  These were noted to possibly represent tiny foci of small vessel ischemic change.  There were no other significant abnormality noted.

An April 2003 MRI scan of the brain revealed probable benign neuroenteric cyst seen in the anterior right temporal lobe that was unchanged since the prior study of January 2003 and actually apparently there are previous reports dating back to 1998 that have shown this lesion.  It was noted that probably no further follow up was needed.  There was tiny increased T2 foci in the centrum semiovale bilaterally and subcortical white matter probably representing small vessel ischemic change.  There were no acute abnormalities detected.

A July 2003 computed tomography (CT) scan of the head of the head revealed no definite demonstration of acute intracranial processes.  Note was made of an approximately 1 centimeter diameter of CSF attenuation cystic-appearing structure in the anterior aspect of the right temporal lobe.  Another CT scan of the head in July 2003 revealed a 1 centimeter cystic right anterior temporal lobe structure, indicating a possibility of a microhemorrhagic contusion.

Another CT of the head in July 2003 revealed probable post-traumatic right temporal pole encephalomalacia with cortical volume loss anterior medially and a focal area of cystic proencephaly of chronic appearance.

In December 2005, the Veteran underwent a MRI scan of the brain.  The scan revealed mild diffuse atrophy and small vessel ischemic change.  There was a stable, small right temporal lobe cystic lesion.

The Veteran underwent an MRI scan of the head in February 2009 that revealed a stable 1 centimeter focal lesion within the anterior right temporal lobe with adjacent white matter nonspecific changes and no associated focal mass effect.  This was noted to be stable for the prior 10 years suggesting benign etiology.  Nonspecific mild hyperdensity within the anterior frontal lobes, more obvious on the left, which in view of recent trauma history should be further evaluated with brain MRI study to rule out possible traumatic brain injury.  There was no evidence of acute intracranial hemorrhage or vascular distribution infarcts.  In addition, there were no fractures of the skull.

In March 2009 the Veteran underwent a MRI scan of the brain that revealed no acute intracranial findings, stable cystic structure in the anterior right temporal lobe unchanged since 2003 and 1998.  There was stability over approximately 11 years suggesting the presence of a benign/indolent lesion.  There was no MR evidence for remote traumatic injury to the structures of the intracranial compartment.

Under 38 U.S.C.A. § 5103A(d)(2), VA must provide a medical examination and/or obtain a medical opinion when there is:  (1) competent evidence that the Veteran has a current disability (or persistent or recurrent symptoms of a disability); (2) evidence establishing that he suffered an event, injury or disease in service or has a disease or symptoms of a disease within a specified presumptive period; (3) an indication the current disability or symptoms may be associated with service; and (4) there is not sufficient medical evidence to make a decision.  See McLendon v. Nicholson, 20 Vet. App. 79 (2006).  

Here, it is unclear whether the Veteran developed a brain or other disability due to a December 1996 fall at the Decatur, Georgia, VA Medical Center.  As discussed above, multiple MRI and CT scans of the head and brain show a lesion on the brain subsequent to the Veteran's fall.  In addition, as discussed above, the Veteran has complained of neck and thoracic problems since his reported fall at the Decatur, Georgia, VA Medical Center.  As such, the Board finds it necessary to obtain a medical opinion to determine whether the Veteran incurred any disability due to a December 1996 fall at the Decatur, Georgia, VA Medical Center.  See McLendon v. Nicholson, 20 Vet. App. 79 (2006).  

Since the claims file is being returned it should be updated to include VA treatment records compiled since July 2011.  See 38 C.F.R. § 3.159(c)(2); see also Bell v. Derwinski, 2 Vet. App. 611 (1992).

Accordingly, the case is REMANDED for the following action:

1.  Attempt to obtain VA medical records pertaining to the Veteran that are dated since July 2011.  Any additional pertinent records identified by the Veteran during the course of the remand should also be obtained, following the receipt of any necessary authorizations from the Veteran, and associated with the claims file.

2.  Send the Veteran and his representative a corrective notice under 38 U.S.C.A. § 5103(a) that:  (1) notifies the Veteran of the evidence and information necessary to reopen the claims for service connection for heart, liver, and eye disabilities, (i.e., describes what new and material evidence is under the old standard); and (2) notifies the Veteran of what specific evidence would be required to substantiate the element or elements needed for service connection that were found insufficient in the prior denial on the merits (i.e., opinions relating his heart, liver, and eye disabilities to his period of active service, or opinions finding that his heart, liver, or eye disabilities were aggravated by his service or a service-connected disability).  

3.  Thereafter, arrange for the Veteran to undergo an appropriate VA examination to determine whether the Veteran at least as likely as not developed any additional disability due to a December 1996 fall at the Decatur, Georgia, VA Medical Center.  The examiner should comment upon the Veteran's reports of neck, thoracic, and brain problems since the reported fall and comment on the MRI and CT scans subsequent to the reported fall.  The claims folder should be made available to and reviewed by the examiner.  All indicated studies and all findings should be reported in detail.  The rationale for all opinions expressed should be provided in a legible report.  

4.  Then, readjudicate the Veteran's claims, to include evaluation of the claim of entitlement to compensation under the provisions of 38 U.S.C.A. § 1151 in effect prior to October 1, 1997.  If the benefits sought on appeal remain denied the Veteran and his representative should be provided with a Supplemental Statement of the Case.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



______________________________________________
STEVEN D. REISS
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


